UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-10085 Hillman Capital Management Investment Trust (Exact name of registrant as specified in charter) 116 South Franklin Street, Post Office Box 69, Rocky Mount, North Carolina 27802 (Address of principal executive offices)(Zip code) A. Vason Hamrick 116 South Franklin Street, Post Office Box 69, Rocky Mount, North Carolina 27802 (Name and address of agent for service) Registrant's telephone number, including area code: 252-972-9922 Date of fiscal year end: September 30 Date of reporting period: July 1, 2010 - June 30, 2011 PROXY VOTING RECORDS Hillman Focused Advantage Fund HIGHMARK FUNDS Security Meeting Type Special Ticker Symbol HMTXX Meeting Date 18-Nov-2010 ISIN US4311145035 Agenda 933320296 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 DAVID E. BENKERT For For 2 THOMAS L. BRAJE For For 3 EVELYN S. DILSAVER For For 4 DAVID A. GOLDFARB For For 5 EARLE A. MALM II For For 6 MICHAEL L. NOEL For For 7 MINDY M. POSOFF For For 8 ROBERT M. WHITLER For For 02 APPROVAL OF AN AMENDMENT TO THE DECLARATION OF TRUST OF HIGHMARK FUNDS (THE "TRUST") TO PERMIT LIQUIDATIONS OF EACH SERIES OF THE TRUST (EACH A "FUND") WITH THE APPROVAL OF THE BOARD OF TRUSTEES OF THE TRUST (THE "BOARD") BUT WITHOUT OBTAINING SHAREHOLDER APPROVAL. Management Against Against Hillman Focused Advantage Fund 03 APPROVAL OF EXTENDING THE APPLICABILITY OF AN EXISTING AMENDMENT TO THE INVESTMENT ADVISORY AGREEMENT WITH HIGHMARK CAPITAL MANAGEMENT, INC. ("HCM") TO FUNDS ORGANIZED PRIOR TO MARCH 19, 2009, WHICH AMENDMENT GIVES SPECIFIC AUTHORIZATION TO HCM, WITH THE APPROVAL OF THE BOARD, TO DELEGATE ANY OR ALL OF ITS RESPONSIBILITIES UNDER THE INVESTMENT ADVISORY AGREEMENT. Management For For 04 APPROVAL OF AUTHORIZING HCM, WITH THE APPROVAL OF THE BOARD, INCLUDING A MAJORITY OF THE TRUSTEES OF THE FUNDS WHO ARE NOT "INTERESTED PERSONS" OF THE FUNDS OR HCM, TO ENTER INTO AND MATERIALLY AMEND SUB-ADVISORY AGREEMENTS WITH SUB ADVISERS, WITHOUT OBTAINING SHAREHOLDER APPROVAL, ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. Management For For MICROSOFT CORPORATION Security Meeting Type Annual Ticker Symbol MSFT Meeting Date 16-Nov-2010 ISIN US5949181045 Agenda 933331011 - Management Item Proposal Type Vote For/Against Management 01 ELECTION OF DIRECTOR: STEVEN A. BALLMER Management For For 02 ELECTION OF DIRECTOR: DINA DUBLON Management For For 03 ELECTION OF DIRECTOR: WILLIAM H. GATES III Management For For 04 ELECTION OF DIRECTOR: RAYMOND V. GILMARTIN Management For For 05 ELECTION OF DIRECTOR: REED HASTINGS Management For For 06 ELECTION OF DIRECTOR: MARIA M. KLAWE Management For For 07 ELECTION OF DIRECTOR: DAVID F. MARQUARDT Management For For 08 ELECTION OF DIRECTOR: CHARLES H. NOSKI Management For For 09 ELECTION OF DIRECTOR: HELMUT PANKE Management For For Hillman Focused Advantage Fund 10 RATIFICATION OF THE SELECTION OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT AUDITOR Management For For 11 SHAREHOLDER PROPOSAL - ESTABLISHMENT OF BOARD COMMITTEE ON ENVIRONMENTAL SUSTAINABILITY Shareholder Against For APPLE INC. Security Meeting Type Annual Ticker Symbol AAPL Meeting Date 23-Feb-2011 ISIN US0378331005 Agenda 933364755 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 WILLIAM V. CAMPBELL For For 2 MILLARD S. DREXLER For For 3 ALBERT A. GORE, JR. For For 4 STEVEN P. JOBS For For 5 ANDREA JUNG For For 6 ARTHUR D. LEVINSON For For 7 RONALD D. SUGAR For For 02 RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2011. Management For For 03 ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management For For 04 ADVISORY VOTE ON THE FREQUENCY OF THE ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management 1 Year For 05 SHAREHOLDER PROPOSAL REGARDING SUCCESSION PLANNING, IF PROPERLY PRESENTED AT THE MEETING. Shareholder Against For 06 SHAREHOLDER PROPOSAL REGARDING MAJORITY VOTING, IF PROPERLY PRESENTED AT THE MEETING. Shareholder For Against Hillman Focused Advantage Fund STARBUCKS CORPORATION Security Meeting Type Annual Ticker Symbol SBUX Meeting Date 23-Mar-2011 ISIN US8552441094 Agenda 933368044 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: HOWARD SCHULTZ Management For For 1B ELECTION OF DIRECTOR: WILLIAM W. BRADLEY Management For For 1C ELECTION OF DIRECTOR: MELLODY HOBSON Management For For 1D ELECTION OF DIRECTOR: KEVIN R. JOHNSON Management For For 1E ELECTION OF DIRECTOR: OLDEN LEE Management For For 1F ELECTION OF DIRECTOR: SHERYL SANDBERG Management For For 1G ELECTION OF DIRECTOR: JAMES G. SHENNAN, JR. Management For For 1H ELECTION OF DIRECTOR: JAVIER G. TERUEL Management For For 1I ELECTION OF DIRECTOR: MYRON E. ULLMAN, III Management For For 1J ELECTION OF DIRECTOR: CRAIG E. WEATHERUP Management For For 02 APPROVAL OF ADVISORY RESOLUTION ON EXECUTIVE COMPENSATION Management For For 03 ADVISORY VOTE ON FREQUENCY OF FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION Management 1 Year For 04 APPROVAL OF REVISED PERFORMANCE CRITERIA UNDER 2005 LONG-TERM EQUITY INCENTIVE PLAN Management For For 05 APPROVAL OF AN AMENDMENT AND RESTATEMENT OF 2005 LONG-TERM EQUITY INCENTIVE PLAN, INCLUDING AN INCREASE IN NUMBER OF AUTHORIZED SHARES UNDER THE PLAN Management For For 06 RATIFICATION OF THE SELECTION OF DELOITTE & TOUCHE LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING OCTOBER 2, 2011 Management For For 07 SHAREHOLDER PROPOSAL REGARDING RECYCLING STRATEGY FOR BEVERAGE CONTAINERS Shareholder Against For Hillman Focused Advantage Fund HEWLETT-PACKARD COMPANY Security Meeting Type Annual Ticker Symbol HPQ Meeting Date 23-Mar-2011 ISIN US4282361033 Agenda 933369820 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: M.L. ANDREESSEN Management For For 1B ELECTION OF DIRECTOR: L. APOTHEKER Management For For 1C ELECTION OF DIRECTOR: L.T. BABBIO, JR. Management For For 1D ELECTION OF DIRECTOR: S.M. BALDAUF Management For For 1E ELECTION OF DIRECTOR: S. BANERJI Management For For 1F ELECTION OF DIRECTOR: R.L. GUPTA Management For For 1G ELECTION OF DIRECTOR: J.H. HAMMERGREN Management For For 1H ELECTION OF DIRECTOR: R.J. LANE Management For For 1I ELECTION OF DIRECTOR: G.M. REINER Management For For 1J ELECTION OF DIRECTOR: P.F. RUSSO Management For For 1K ELECTION OF DIRECTOR: D. SENEQUIER Management For For 1L ELECTION OF DIRECTOR: G.K. THOMPSON Management For For 1M ELECTION OF DIRECTOR: M.C. WHITMAN Management For For 02 RATIFICATION OF THE APPOINTMENT OF THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING OCTOBER 31, 2011. Management For For 03 ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management Against Against 04 ADVISORY VOTE ON THE FREQUENCY OF HOLDING FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION. Management 1 Year For 05 APPROVAL OF THE HEWLETT-PACKARD COMPANY 2011 EMPLOYEE STOCK PURCHASE PLAN. Management For For 06 APPROVAL OF AN AMENDMENT TO THE HEWLETT- PACKARD COMPANY 2005 PAY-FOR-RESULTS PLAN TO EXTEND THE TERM OF THE PLAN. Management Against Against Hillman Focused Advantage Fund E. I. DU PONT DE NEMOURS AND COMPANY Security Meeting Type Annual Ticker Symbol DD Meeting Date 27-Apr-2011 ISIN US2635341090 Agenda 933385521 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: RICHARD H. BROWN Management For For 1B ELECTION OF DIRECTOR: ROBERT A. BROWN Management For For 1C ELECTION OF DIRECTOR: BERTRAND P. COLLOMB Management For For 1D ELECTION OF DIRECTOR: CURTIS J. CRAWFORD Management For For 1E ELECTION OF DIRECTOR: ALEXANDER M. CUTLER Management For For 1F ELECTION OF DIRECTOR: ELEUTHERE I. DU PONT Management For For 1G ELECTION OF DIRECTOR: MARILLYN A. HEWSON Management For For 1H ELECTION OF DIRECTOR: LOIS D. JULIBER Management For For 1I ELECTION OF DIRECTOR: ELLEN J. KULLMAN Management For For 1J ELECTION OF DIRECTOR: WILLIAM K. REILLY Management For For 02 ON RATIFICATION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Management For For 03 ON AMENDED EQUITY AND INCENTIVE PLAN Management For For 04 TO APPROVE, BY ADVISORY VOTE, EXECUTIVE COMPENSATION Management For For 05 TO RECOMMEND, BY ADVISORY VOTE, THE FREQUENCY OF EXECUTIVE COMPENSATION VOTES Management 1 Year For 06 ON SPECIAL SHAREOWNER MEETINGS Shareholder Against For 07 ON GENETICALLY ENGINEERED SEED Shareholder Against For 08 ON EXECUTIVE COMPENSATION REPORT Shareholder Against For Hillman Focused Advantage Fund CORNING INCORPORATED Security Meeting Type Annual Ticker Symbol GLW Meeting Date 28-Apr-2011 ISIN US2193501051 Agenda 933380191 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: JOHN SEELY BROWN Management For For 1B ELECTION OF DIRECTOR: JOHN A. CANNING, JR. Management For For 1C ELECTION OF DIRECTOR: GORDON GUND Management For For 1D ELECTION OF DIRECTOR: KURT M. LANDGRAF Management For For 1E ELECTION OF DIRECTOR: H. ONNO RUDING Management For For 1F ELECTION OF DIRECTOR: GLENN F. TILTON Management For For 02 APPROVAL, BY NON-BINDING VOTE, ON EXECUTIVE COMPENSATION. Management For For 03 APPROVAL, BY NON-BINDING, ON THE FREQUENCY OF FUTURE EXECUTIVE COMPENSATION VOTES. Management 1 Year For 04 RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS CORNING'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2011. Management For For 05 SHAREHOLDER PROPOSAL CONCERNING SPECIAL MEETINGS. Shareholder For Against AT&T INC. Security 00206R102 Meeting Type Annual Ticker Symbol T Meeting Date 29-Apr-2011 ISIN US00206R1023 Agenda 933378437 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: RANDALL L. STEPHENSON Management For For 1B ELECTION OF DIRECTOR: GILBERT F. AMELIO Management For For Hillman Focused Advantage Fund 1C ELECTION OF DIRECTOR: REUBEN V. ANDERSON Management For For 1D ELECTION OF DIRECTOR: JAMES H. BLANCHARD Management For For 1E ELECTION OF DIRECTOR: JAIME CHICO PARDO Management For For 1F ELECTION OF DIRECTOR: JAMES P. KELLY Management For For 1G ELECTION OF DIRECTOR: JON C. MADONNA Management For For 1H ELECTION OF DIRECTOR: LYNN M. MARTIN Management For For 1I ELECTION OF DIRECTOR: JOHN B. MCCOY Management For For 1J ELECTION OF DIRECTOR: JOYCE M. ROCHE Management For For 1K ELECTION OF DIRECTOR: MATTHEW K. ROSE Management For For 1L ELECTION OF DIRECTOR: LAURA D'ANDREA TYSON Management For For 02 RATIFICATION OF APPOINTMENT OF INDEPENDENT AUDITORS. Management For For 03 APPROVE 2 Management For For 04 ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management For For 05 ADVISORY VOTE ON FREQUENCY OF VOTE ON EXECUTIVE COMPENSATION. Management 1 Year Against 06 POLITICAL CONTRIBUTIONS. Shareholder Against For 07 SPECIAL STOCKHOLDER MEETINGS. Shareholder Against For 08 WRITTEN CONSENT. Shareholder For Against JOHNSON & JOHNSON Security Meeting Type Annual Ticker Symbol JNJ Meeting Date 28-Apr-2011 ISIN US4781601046 Agenda 933382854 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: MARY SUE COLEMAN Management For For 1B ELECTION OF DIRECTOR: JAMES G. CULLEN Management For For 1C ELECTION OF DIRECTOR: IAN E.L. DAVIS Management For For 1D ELECTION OF DIRECTOR: MICHAEL M.E. JOHNS Management For For 1E ELECTION OF DIRECTOR: SUSAN L. LINDQUIST Management For For Hillman Focused Advantage Fund 1F ELECTION OF DIRECTOR: ANNE M. MULCAHY Management For For 1G ELECTION OF DIRECTOR: LEO F. MULLIN Management For For 1H ELECTION OF DIRECTOR: WILLIAM D. PEREZ Management For For 1I ELECTION OF DIRECTOR: CHARLES PRINCE Management For For 1J ELECTION OF DIRECTOR: DAVID SATCHER Management For For 1K ELECTION OF DIRECTOR: WILLIAM C. WELDON Management For For 02 RATIFICATION OF APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2011 Management For For 03 ADVISORY VOTE ON NAMED EXECUTIVE OFFICER COMPENSATION Management For For 04 ADVISORY VOTE ON FREQUENCY OF ADVISORY VOTE ON NAMED EXECUTIVE OFFICER COMPENSATION Management 1 Year For 05 SHAREHOLDER PROPOSAL ON PHARMACEUTICAL PRICE RESTRAINT Shareholder Against For 06 SHAREHOLDER PROPOSAL ON AMENDMENT TO COMPANY'S EQUAL EMPLOYMENT OPPORTUNITY POLICY Shareholder Against For 07 SHAREHOLDER PROPOSAL ON ADOPTING NON-ANIMAL METHODS FOR TRAINING Shareholder Against For THE BOEING COMPANY Security Meeting Type Annual Ticker Symbol BA Meeting Date 02-May-2011 ISIN US0970231058 Agenda 933387397 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: JOHN E. BRYSON Management For For 1B ELECTION OF DIRECTOR: DAVID L. CALHOUN Management For For 1C ELECTION OF DIRECTOR: ARTHUR D. COLLINS, JR. Management For For 1D ELECTION OF DIRECTOR: LINDA Z. COOK Management For For 1E ELECTION OF DIRECTOR: KENNETH M. DUBERSTEIN Management For For 1F ELECTION OF DIRECTOR: EDMUND P. GIAMBASTIANI, JR. Management For For Hillman Focused Advantage Fund 1G ELECTION OF DIRECTOR: EDWARD M. LIDDY Management For For 1H ELECTION OF DIRECTOR: JOHN F. MCDONNELL Management For For 1I ELECTION OF DIRECTOR: W. JAMES MCNERNEY, JR. Management For For 1J ELECTION OF DIRECTOR: SUSAN C. SCHWAB Management For For 1K ELECTION OF DIRECTOR: RONALD A. WILLIAMS Management For For 1L ELECTION OF DIRECTOR: MIKE S. ZAFIROVSKI Management For For 02 ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management For For 03 RECOMMEND THE FREQUENCY OF ADVISORY VOTES ON EXECUTIVE COMPENSATION. Management 1 Year Against 04 RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS INDEPENDENT AUDITOR FOR 2011. Management For For 05 INDEPENDENT MONITORING OF THE HUMAN RIGHTS CODE. Shareholder Against For 06 REPORT ON POLITICAL ACTIVITY. Shareholder Against For 07 ACTION BY WRITTEN CONSENT. Shareholder For Against 08 CHANGE OWNERSHIP THRESHOLD TO CALL SPECIAL MEETINGS. Shareholder For Against 09 INDEPENDENT CHAIRMAN. Shareholder For Against PFIZER INC. Security Meeting Type Annual Ticker Symbol PFE Meeting Date 28-Apr-2011 ISIN US7170811035 Agenda 933392196 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: DENNIS A. AUSIELLO Management For For 1B ELECTION OF DIRECTOR: MICHAEL S. BROWN Management For For 1C ELECTION OF DIRECTOR: M. ANTHONY BURNS Management For For 1D ELECTION OF DIRECTOR: W. DON CORNWELL Management For For 1E ELECTION OF DIRECTOR: FRANCES D. FERGUSSON Management For For 1F ELECTION OF DIRECTOR: WILLIAM H. GRAY III Management For For 1G ELECTION OF DIRECTOR: CONSTANCE J. HORNER Management For For Hillman Focused Advantage Fund 1H ELECTION OF DIRECTOR: JAMES M. KILTS Management For For 1I ELECTION OF DIRECTOR: GEORGE A. LORCH Management For For 1J ELECTION OF DIRECTOR: JOHN P. MASCOTTE Management For For 1K ELECTION OF DIRECTOR: SUZANNE NORA JOHNSON Management For For 1L ELECTION OF DIRECTOR: IAN C. READ Management For For 1M ELECTION OF DIRECTOR: STEPHEN W. SANGER Management For For 02 PROPOSAL TO RATIFY THE SELECTION OF KPMG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2011. Management For For 03 ADVISORY VOTE ON EXECUTIVE COMPENSATION Management Against Against 04 ADVISORY VOTE ON THE FREQUENCY OF FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION. Management 1 Year Against 05 SHAREHOLDER PROPOSAL REGARDING PUBLICATION OF POLITICAL CONTRIBUTIONS Shareholder Against For 06 SHAREHOLDER PROPOSAL REGARDING PUBLIC POLICY INITIATIVES. Shareholder Against For 07 SHAREHOLDER PROPOSAL REGARDING PHARMACEUTICAL PRICE RESTRAINTS. Shareholder Against For 08 SHAREHOLDER PROPOSAL REGARDING ACTION BY WRITTEN CONSENT. Shareholder For Against 09 SHAREHOLDER PROPOSAL REGARDING SPECIAL SHAREHOLDER MEETINGS. Shareholder Against For 10 SHAREHOLDER PROPOSAL REGARDING ANIMAL RESEARCH Shareholder Against For GENERAL ELECTRIC COMPANY Security Meeting Type Annual Ticker Symbol GE Meeting Date 27-Apr-2011 ISIN US3696041033 Agenda 933387664 - Management Item Proposal Type Vote For/Against Management A1 ELECTION OF DIRECTOR: W. GEOFFREY BEATTIE Management For For A2 ELECTION OF DIRECTOR: JAMES I. CASH, JR. Management For For A3 ELECTION OF DIRECTOR: ANN M. FUDGE Management For For Hillman Focused Advantage Fund A4 ELECTION OF DIRECTOR: SUSAN HOCKFIELD Management For For A5 ELECTION OF DIRECTOR: JEFFREY R. IMMELT Management For For A6 ELECTION OF DIRECTOR: ANDREA JUNG Management For For A7 ELECTION OF DIRECTOR: ALAN G. (A.G.) LAFLEY Management For For A8 ELECTION OF DIRECTOR: ROBERT W. LANE Management For For A9 ELECTION OF DIRECTOR: RALPH S. LARSEN Management For For A10 ELECTION OF DIRECTOR: ROCHELLE B. LAZARUS Management For For A11 ELECTION OF DIRECTOR: JAMES J. MULVA Management For For A12 ELECTION OF DIRECTOR: SAM NUNN Management For For A13 ELECTION OF DIRECTOR: ROGER S. PENSKE Management For For A14 ELECTION OF DIRECTOR: ROBERT J. SWIERINGA Management For For A15 ELECTION OF DIRECTOR: JAMES S. TISCH Management For For A16 ELECTION OF DIRECTOR: DOUGLAS A. WARNER III Management For For B1 RATIFICATION OF KPMG Management For For B2 ADVISORY RESOLUTION ON EXECUTIVE COMPENSATION Management Against Against B3 ADVISORY VOTE ON THE FREQUENCY OF FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION Management 1 Year For C1 SHAREOWNER PROPOSAL: CUMULATIVE VOTING Shareholder Against For C2 SHAREOWNER PROPOSAL: FUTURE STOCK OPTIONS Shareholder Against For C3 SHAREOWNER PROPOSAL: WITHDRAW STOCK OPTIONS GRANTED TO EXECUTIVES Shareholder Against For C4 SHAREOWNER PROPOSAL: CLIMATE CHANGE RISK DISCLOSURE Shareholder Against For C5 SHAREOWNER PROPOSAL: TRANSPARENCY IN ANIMAL RESEARCH Shareholder Against For Hillman Focused Advantage Fund AMERICAN EXPRESS COMPANY Security Meeting Type Annual Ticker Symbol AXP Meeting Date 02-May-2011 ISIN US0258161092 Agenda 933388995 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 D.F. AKERSON For For 2 C. BARSHEFSKY For For 3 U.M. BURNS For For 4 K.I. CHENAULT For For 5 P. CHERNIN For For 6 T.J. LEONSIS For For 7 J. LESCHLY For For 8 R.C. LEVIN For For 9 R.A. MCGINN For For 10 E.D. MILLER For For 11 S.S REINEMUND For For 12 R.D. WALTER For For 13 R.A. WILLIAMS For For 02 RATIFICATION OF APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2011. Management For For 03 ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management Against Against 04 ADVISORY VOTE ON FREQUENCY OF ADVISORY EXECUTIVE COMPENSATION VOTE. Management 1 Year For 05 SHAREHOLDER PROPOSAL RELATING TO CUMULATIVE VOTING FOR DIRECTORS. Shareholder Against For 06 SHAREHOLDER PROPOSAL RELATING TO THE CALLING OF SPECIAL SHAREHOLDER MEETINGS. Shareholder For Against Hillman Focused Advantage Fund VERIZON COMMUNICATIONS INC. Security 92343V104 Meeting Type Annual Ticker Symbol VZ Meeting Date 05-May-2011 ISIN US92343V1044 Agenda 933387830 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: RICHARD L. CARRION Management For For 1B ELECTION OF DIRECTOR: M. FRANCES KEETH Management For For 1C ELECTION OF DIRECTOR: ROBERT W. LANE Management For For 1D ELECTION OF DIRECTOR: LOWELL C. MCADAM Management For For 1E ELECTION OF DIRECTOR: SANDRA O. MOOSE Management For For 1F ELECTION OF DIRECTOR: JOSEPH NEUBAUER Management For For 1G ELECTION OF DIRECTOR: DONALD T. NICOLAISEN Management For For 1H ELECTION OF DIRECTOR: CLARENCE OTIS, JR. Management For For 1I ELECTION OF DIRECTOR: HUGH B. PRICE Management For For 1J ELECTION OF DIRECTOR: IVAN G. SEIDENBERG Management For For 1K ELECTION OF DIRECTOR: RODNEY E. SLATER Management For For 1L ELECTION OF DIRECTOR: JOHN W. SNOW Management For For 02 RATIFICATION OF APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Management For For 03 ADVISORY VOTE RELATED TO EXECUTIVE COMPENSATION Management For For 04 ADVISORY VOTE RELATED TO FUTURE VOTES ON EXECUTIVE COMPENSATION Management 1 Year For 05 DISCLOSE PRIOR GOVERNMENT SERVICE Shareholder Against For 06 PERFORMANCE STOCK UNIT PERFORMANCE THRESHOLDS Shareholder Against For 07 CUMULATIVE VOTING Shareholder For Against 08 SHAREHOLDER RIGHT TO CALL A SPECIAL MEETING Shareholder For Against Hillman Focused Advantage Fund THE GOLDMAN SACHS GROUP, INC. Security 38141G104 Meeting Type Annual Ticker Symbol GS Meeting Date 06-May-2011 ISIN US38141G1040 Agenda 933405397 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: LLOYD C. BLANKFEIN Management For For 1B ELECTION OF DIRECTOR: JOHN H. BRYAN Management For For 1C ELECTION OF DIRECTOR: GARY D. COHN Management For For 1D ELECTION OF DIRECTOR: CLAES DAHLBACK Management For For 1E ELECTION OF DIRECTOR: STEPHEN FRIEDMAN Management For For 1F ELECTION OF DIRECTOR: WILLIAM W. GEORGE Management For For 1G ELECTION OF DIRECTOR: JAMES A. JOHNSON Management For For 1H ELECTION OF DIRECTOR: LOIS D. JULIBER Management For For 1I ELECTION OF DIRECTOR: LAKSHMI N. MITTAL Management For For 1J ELECTION OF DIRECTOR: JAMES J. SCHIRO Management For For 02 ADVISORY VOTE ON EXECUTIVE COMPENSATION MATTERS (SAY ON PAY) Management For For 03 ADVISORY VOTE ON THE FREQUENCY OF SAY ON PAY Management 1 Year For 04 RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR OUR 2011 FISCAL YEAR Management For For 05 SHAREHOLDER PROPOSAL REGARDING CUMULATIVE VOTING Shareholder Against For 06 SHAREHOLDER PROPOSAL REGARDING SPECIAL SHAREOWNER MEETINGS Shareholder For Against 07 SHAREHOLDER PROPOSAL REGARDING EXECUTIVE COMPENSATION AND LONG-TERM PERFORMANCE Shareholder Against For 08 SHAREHOLDER PROPOSAL REGARDING A REPORT ON SENIOR EXECUTIVE COMPENSATION Shareholder Against For Hillman Focused Advantage Fund 09 SHAREHOLDER PROPOSAL REGARDING A REPORT ON CLIMATE CHANGE RISK DISCLOSURE Shareholder Against For 10 SHAREHOLDER PROPOSAL REGARDING A REPORT ON POLITICAL CONTRIBUTIONS Shareholder For Against BANK OF AMERICA CORPORATION Security Meeting Type Annual Ticker Symbol BAC Meeting Date 11-May-2011 ISIN US0605051046 Agenda 933398491 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: MUKESH D. AMBANI Management For For 1B ELECTION OF DIRECTOR: SUSAN S. BIES Management For For 1C ELECTION OF DIRECTOR: FRANK P. BRAMBLE, SR. Management For For 1D ELECTION OF DIRECTOR: VIRGIS W. COLBERT Management For For 1E ELECTION OF DIRECTOR: CHARLES K. GIFFORD Management For For 1F ELECTION OF DIRECTOR: CHARLES O. HOLLIDAY, JR. Management For For 1G ELECTION OF DIRECTOR: D. PAUL JONES, JR. Management For For 1H ELECTION OF DIRECTOR: MONICA C. LOZANO Management For For 1I ELECTION OF DIRECTOR: THOMAS J. MAY Management For For 1J ELECTION OF DIRECTOR: BRIAN T. MOYNIHAN Management For For 1K ELECTION OF DIRECTOR: DONALD E. POWELL Management For For 1L ELECTION OF DIRECTOR: CHARLES O. ROSSOTTI Management For For 1M ELECTION OF DIRECTOR: ROBERT W. SCULLY Management For For 02 AN ADVISORY (NON-BINDING) "SAY ON PAY" VOTE TO APPROVE EXECUTIVE COMPENSATION. Management For For 03 AN ADVISORY (NON-BINDING) VOTE ON THE FREQUENCY OF FUTURE ADVISORY "SAY ON PAY" VOTES. Management 1 Year For 04 RATIFICATION OF THE REGISTERED INDEPENDENT PUBLIC ACCOUNTING FIRM FOR 2011. Management For For 05 STOCKHOLDER PROPOSAL - DISCLOSURE OF GOVERNMENT EMPLOYMENT. Shareholder Against For Hillman Focused Advantage Fund 06 STOCKHOLDER PROPOSAL - STOCKHOLDER ACTION BY WRITTEN CONSENT. Shareholder For Against 07 STOCKHOLDER PROPOSAL - MORTGAGE SERVICING OPERATIONS. Shareholder For Against 08 STOCKHOLDER PROPOSAL - GRASSROOTS LOBBYING. Shareholder For Against 09 STOCKHOLDER PROPOSAL - OTC DERIVATIVES TRADING. Shareholder Against For 10 STOCKHOLDER PROPOSAL - CUMULATIVE VOTING IN CONTESTED ELECTIONS. Shareholder For Against 11 STOCKHOLDER PROPOSAL - RECOUPMENT OF INCENTIVE COMPENSATION. Shareholder Against For 12 STOCKHOLDER PROPOSAL - PROHIBITION OF CERTAIN RELOCATION BENEFITS. Shareholder For Against THE WESTERN UNION COMPANY Security Meeting Type Annual Ticker Symbol WU Meeting Date 20-May-2011 ISIN US9598021098 Agenda 933412114 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: HIKMET ERSEK Management For For 1B ELECTION OF DIRECTOR: JACK M. GREENBERG Management For For 1C ELECTION OF DIRECTOR: LINDA FAYNE LEVINSON Management For For 02 RATIFICATION OF SELECTION OF AUDITORS Management For For 03 ADVISORY VOTE ON EXECUTIVE COMPENSATION Management For For 04 ADVISORY VOTE ON THE FREQUENCY OF THE VOTE ON EXECUTIVE COMPENSATION Management 1 Year For 05 STOCKHOLDER PROPOSAL REGARDING THE ELIMINATION OF THE CLASSIFICATION OF THE BOARD OF DIRECTORS Shareholder For Against Hillman Focused Advantage Fund JPMORGAN CHASE & CO. Security 46625H100 Meeting Type Annual Ticker Symbol JPM Meeting Date 17-May-2011 ISIN US46625H1005 Agenda 933404028 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: CRANDALL C. BOWLES Management For For 1B ELECTION OF DIRECTOR: STEPHEN B. BURKE Management For For 1C ELECTION OF DIRECTOR: DAVID M. COTE Management For For 1D ELECTION OF DIRECTOR: JAMES S. CROWN Management For For 1E ELECTION OF DIRECTOR: JAMES DIMON Management For For 1F ELECTION OF DIRECTOR: ELLEN V. FUTTER Management For For 1G ELECTION OF DIRECTOR: WILLIAM H. GRAY, III Management For For 1H ELECTION OF DIRECTOR: LABAN P. JACKSON, JR. Management For For 1I ELECTION OF DIRECTOR: DAVID C. NOVAK Management For For 1J ELECTION OF DIRECTOR: LEE R. RAYMOND Management For For 1K ELECTION OF DIRECTOR: WILLIAM C. WELDON Management For For 02 APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Management For For 03 ADVISORY VOTE ON EXECUTIVE COMPENSATION Management For For 04 ADVISORY VOTE ON FREQUENCY OF ADVISORY VOTE ON EXECUTIVE COMPENSATION Management 1 Year For 05 APPROVAL OF AMENDMENT TO LONG-TERM INCENTIVE PLAN Management Against Against 06 POLITICAL NON-PARTISANSHIP Shareholder Against For 07 SHAREHOLDER ACTION BY WRITTEN CONSENT Shareholder For Against 08 MORTGAGE LOAN SERVICING Shareholder Against For 09 POLITICAL CONTRIBUTIONS Shareholder For Against 10 GENOCIDE-FREE INVESTING Shareholder Against For 11 INDEPENDENT LEAD DIRECTOR Shareholder Against For Hillman Focused Advantage Fund TRANSOCEAN, LTD. Security H8817H100 Meeting Type Annual Ticker Symbol RIG Meeting Date 13-May-2011 ISIN CH0048265513 Agenda 933405373 - Management Item Proposal Type Vote For/Against Management 01 APPROVAL OF THE 2, INCLUDING THE CONSOLIDATED FINANCIAL STATEMENTS OF TRANSOCEAN LTD. FOR FISCAL YEAR 2 FINANCIAL STATEMENTS OF TRANSOCEAN LTD. FOR FISCAL YEAR 2010. Management For For 02 DISCHARGE OF THE MEMBERS OF THE BOARD OF DIRECTORS AND EXECUTIVE MANAGEMENT FROM LIABILITY FOR ACTIVITIES DURING FISCAL YEAR 2010. Management Against Against 03 APPROPRIATION OF AVAILABLE EARNINGS FOR FISCAL YEAR 2010. Management For For 04 PROPOSED REALLOCATION OF FREE RESERVE TO LEGAL RESERVE, RESERVE FROM CAPITAL CONTRIBUTIONS. Management For For 05 RESCISSION OF THE DISTRIBUTION TO SHAREHOLDERS IN THE FORM OF A PAR VALUE REDUCTION AS APPROVED AT THE 2 Management For For 06 RELEASE AND ALLOCATION OF LEGAL RESERVE, RESERVE FROM CAPITAL CONTRIBUTIONS, TO DIVIDEND RESERVE FROM CAPITAL CONTRIBUTIONS; DIVIDEND DISTRIBUTION OUT OF THE DIVIDEND RESERVE FROM CAPITAL CONTRIBUTIONS. IF PROPOSAL 3 AND PROPOSAL 5 ARE NOT APPROVED AS PROPOSED BY THE BOARD OF DIRECTORS, THERE WILL BE NO VOTE ON THIS PROPOSAL 6. Management For For 07 NEW AUTHORIZED SHARE CAPITAL. Management For For 08 REDUCTION OF THE MAXIMUM NUMBER OF MEMBERS OF THE BOARD OF DIRECTORS TO 12. Management For For 9A ELECTION OF CLASS III DIRECTOR: JAGJEET S. BINDRA Management For For 9B ELECTION OF CLASS III DIRECTOR: STEVE LUCAS Management For For Hillman Focused Advantage Fund 9C ELECTION OF CLASS I DIRECTOR: TAN EK KIA Management For For 9D REELECTION OF CLASS III DIRECTOR: MARTIN B. MCNAMARA Management For For 9E REELECTION OF CLASS III DIRECTOR: IAN C. STRACHAN Management For For 10 APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2011 AND REELECTION OF ERNST & YOUNG LTD., ZURICH, AS THE COMPANY'S AUDITOR FOR A FURTHER ONE-YEAR TERM. Management For For 11 ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management For For 12 ADVISORY VOTE ON THE FREQUENCY OF EXECUTIVE COMPENSATION VOTE. Management 1 Year For TRANSOCEAN, LTD. Security H8817H100 Meeting Type Annual Ticker Symbol RIG Meeting Date 13-May-2011 ISIN CH0048265513 Agenda 933443171 - Management Item Proposal Type Vote For/Against Management 01 APPROVAL OF THE 2, INCLUDING THE CONSOLIDATED FINANCIAL STATEMENTS OF TRANSOCEAN LTD. FOR FISCAL YEAR 2 FINANCIAL STATEMENTS OF TRANSOCEAN LTD. FOR FISCAL YEAR 2010. Management For For 02 DISCHARGE OF THE MEMBERS OF THE BOARD OF DIRECTORS AND EXECUTIVE MANAGEMENT FROM LIABILITY FOR ACTIVITIES DURING FISCAL YEAR 2010. Management Against Against 03 APPROPRIATION OF AVAILABLE EARNINGS FOR FISCAL YEAR 2010. Management For For 04 PROPOSED REALLOCATION OF FREE RESERVE TO LEGAL RESERVE, RESERVE FROM CAPITAL CONTRIBUTIONS. Management For For 05 RESCISSION OF THE DISTRIBUTION TO SHAREHOLDERS IN THE FORM OF A PAR VALUE REDUCTION AS APPROVED AT THE 2 Management For For Hillman Focused Advantage Fund 06 RELEASE AND ALLOCATION OF LEGAL RESERVE, RESERVE FROM CAPITAL CONTRIBUTIONS, TO DIVIDEND RESERVE FROM CAPITAL CONTRIBUTIONS; DIVIDEND DISTRIBUTION OUT OF THE DIVIDEND RESERVE FROM CAPITAL CONTRIBUTIONS. IF PROPOSAL 3 AND PROPOSAL 5 ARE NOT APPROVED AS PROPOSED BY THE BOARD OF DIRECTORS, THERE WILL BE NO VOTE ON THIS PROPOSAL 6. Management For For 07 NEW AUTHORIZED SHARE CAPITAL. Management For For 08 REDUCTION OF THE MAXIMUM NUMBER OF MEMBERS OF THE BOARD OF DIRECTORS TO 12. Management For For 9A ELECTION OF CLASS III DIRECTOR: JAGJEET S. BINDRA Management For For 9B ELECTION OF CLASS III DIRECTOR: STEVE LUCAS Management For For 9C ELECTION OF CLASS I DIRECTOR: TAN EK KIA Management For For 9D REELECTION OF CLASS III DIRECTOR: MARTIN B. MCNAMARA Management For For 9E REELECTION OF CLASS III DIRECTOR: IAN C. STRACHAN Management For For 10 APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2011 AND REELECTION OF ERNST & YOUNG LTD., ZURICH, AS THE COMPANY'S AUDITOR FOR A FURTHER ONE-YEAR TERM. Management For For 11 ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management For For 12 ADVISORY VOTE ON THE FREQUENCY OF EXECUTIVE COMPENSATION VOTE. Management 1 Year For INGERSOLL-RAND PLC Security G47791101 Meeting Type Annual Ticker Symbol IR Meeting Date 02-Jun-2011 ISIN IE00B6330302 Agenda 933429171 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: A.C. BERZIN Management For For 1B ELECTION OF DIRECTOR: J. BRUTON Management For For Hillman Focused Advantage Fund 1C ELECTION OF DIRECTOR: J.L. COHON Management For For 1D ELECTION OF DIRECTOR: G.D. FORSEE Management For For 1E ELECTION OF DIRECTOR: P.C. GODSOE Management For For 1F ELECTION OF DIRECTOR: E.E. HAGENLOCKER Management For For 1G ELECTION OF DIRECTOR: C.J. HORNER Management For For 1H ELECTION OF DIRECTOR: M.W. LAMACH Management For For 1I ELECTION OF DIRECTOR: T.E. MARTIN Management For For 1J ELECTION OF DIRECTOR: R.J. SWIFT Management For For 1K ELECTION OF DIRECTOR: T.L. WHITE Management For For 02 APPROVAL OF A NEW SENIOR EXECUTIVE PERFORMANCE PLAN. Management For For 03 ADVISORY VOTE ON THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. Management For For 04 ADVISORY VOTE ON THE FREQUENCY OF THE ADVISORY VOTE ON THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management 1 Year For 05 APPROVAL OF AUTHORITY FOR THE COMPANY AND/OR ANY SUBSIDIARY OF THE COMPANY TO MAKE MARKET PURCHASES OF COMPANY SHARES. Management For For 06 APPROVAL OF THE APPOINTMENT OF INDEPENDENT AUDITORS AND AUTHORIZATION OF THE AUDIT COMMITTEE TO SET THE AUDITORS' REMUNERATION. Management For For EXXON MOBIL CORPORATION Security 30231G102 Meeting Type Annual Ticker Symbol XOM Meeting Date 25-May-2011 ISIN US30231G1022 Agenda 933416908 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 M.J. BOSKIN For For 2 P. BRABECK-LETMATHE For For Hillman Focused Advantage Fund 3 L.R. FAULKNER For For 4 J.S. FISHMAN For For 5 K.C. FRAZIER For For 6 W.W. GEORGE For For 7 M.C. NELSON For For 8 S.J. PALMISANO For For 9 S.S REINEMUND For For 10 R.W. TILLERSON For For 11 E.E. WHITACRE, JR. For For 02 RATIFICATION OF INDEPENDENT AUDITORS () Management For For 03 ADVISORY VOTE ON EXECUTIVE COMPENSATION () Management Against Against 04 FREQUENCY OF ADVISORY VOTE ON EXECUTIVE COMPENSATION () Management 1 Year Against 05 INDEPENDENT CHAIRMAN () Shareholder For Against 06 REPORT ON POLITICAL CONTRIBUTIONS () Shareholder Against For 07 AMENDMENT OF EEO POLICY () Shareholder For Against 08 POLICY ON WATER () Shareholder Against For 09 REPORT ON CANADIAN OIL SANDS () Shareholder Against For 10 REPORT ON NATURAL GAS PRODUCTION () Shareholder Against For 11 REPORT ON ENERGY TECHNOLOGY () Shareholder Against For 12 GREENHOUSE GAS EMISSIONS GOALS () Shareholder Against For Hillman Advantage Equity Fund H.J. HEINZ COMPANY Security Meeting Type Annual Ticker Symbol HNZ Meeting Date 31-Aug-2010 ISIN US4230741039 Agenda 933309165 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: W.R. JOHNSON Management For For 1B ELECTION OF DIRECTOR: C.E. BUNCH Management For For 1C ELECTION OF DIRECTOR: L.S. COLEMAN, JR. Management For For 1D ELECTION OF DIRECTOR: J.G. DROSDICK Management For For 1E ELECTION OF DIRECTOR: E.E. HOLIDAY Management For For 1F ELECTION OF DIRECTOR: C. KENDLE Management For For 1G ELECTION OF DIRECTOR: D.R. O'HARE Management For For 1H ELECTION OF DIRECTOR: N. PELTZ Management For For 1I ELECTION OF DIRECTOR: D.H. REILLEY Management For For 1J ELECTION OF DIRECTOR: L.C. SWANN Management For For 1K ELECTION OF DIRECTOR: T.J. USHER Management For For 1L ELECTION OF DIRECTOR: M.F. WEINSTEIN Management For For 02 RATIFICATION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Management For For 03 SHAREHOLDER PROPOSAL REQUESTING THE RIGHT TO SHAREHOLDER ACTION BY WRITTEN CONSENT Shareholder For Against Hillman Advantage Equity Fund ORACLE CORPORATION Security 68389X105 Meeting Type Annual Ticker Symbol ORCL Meeting Date 06-Oct-2010 ISIN US68389X1054 Agenda 933328189 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 JEFFREY S. BERG For For 2 H. RAYMOND BINGHAM For For 3 MICHAEL J. BOSKIN For For 4 SAFRA A. CATZ For For 5 BRUCE R. CHIZEN For For 6 GEORGE H. CONRADES For For 7 LAWRENCE J. ELLISON For For 8 HECTOR GARCIA-MOLINA For For 9 JEFFREY O. HENLEY For For 10 MARK V. HURD For For 11 DONALD L. LUCAS For For 12 NAOMI O. SELIGMAN For For 02 APPROVE THE ORACLE CORPORATION EXECUTIVE BONUS PLAN. Management For For 03 APPROVE THE ORACLE CORPORATION AMENDED AND RESTATED 2000 LONG-TERM EQUITY INCENTIVE PLAN, INCLUDING AN AMENDMENT TO INCREASE THE AGGREGATE NUMBER OF SHARES AUTHORIZED FOR ISSUANCE UNDER THE PLAN BY 419,020,418 SHARES. Management For For 04 RATIFY THE SELECTION OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING MAY 31, 2011. Management For For Hillman Advantage Equity Fund 05 ACT ON A STOCKHOLDER PROPOSAL TO AMEND THE CORPORATE BYLAWS TO ESTABLISH A BOARD COMMITTEE ON SUSTAINABILITY. Shareholder Against For 06 ACT ON A STOCKHOLDER PROPOSAL REGARDING MAJORITY VOTING IN DIRECTOR ELECTIONS. Shareholder For Against 07 ACT ON A STOCKHOLDER PROPOSAL REGARDING EQUITY RETENTION. Shareholder Against For HIGHMARK FUNDS Security Meeting Type Special Ticker Symbol HMTXX Meeting Date 18-Nov-2010 ISIN US4311145035 Agenda 933320296 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 DAVID E. BENKERT For For 2 THOMAS L. BRAJE For For 3 EVELYN S. DILSAVER For For 4 DAVID A. GOLDFARB For For 5 EARLE A. MALM II For For 6 MICHAEL L. NOEL For For 7 MINDY M. POSOFF For For 8 ROBERT M. WHITLER For For 02 APPROVAL OF AN AMENDMENT TO THE DECLARATION OF TRUST OF HIGHMARK FUNDS (THE "TRUST") TO PERMIT LIQUIDATIONS OF EACH SERIES OF THE TRUST (EACH A "FUND") WITH THE APPROVAL OF THE BOARD OF TRUSTEES OF THE TRUST (THE "BOARD") BUT WITHOUT OBTAINING SHAREHOLDER APPROVAL. Management Against Against Hillman Advantage Equity Fund 03 APPROVAL OF EXTENDING THE APPLICABILITY OF AN EXISTING AMENDMENT TO THE INVESTMENT ADVISORY AGREEMENT WITH HIGHMARK CAPITAL MANAGEMENT, INC. ("HCM") TO FUNDS ORGANIZED PRIOR TO MARCH 19, 2009, WHICH AMENDMENT GIVES SPECIFIC AUTHORIZATION TO HCM, WITH THE APPROVAL OF THE BOARD, TO DELEGATE ANY OR ALL OF ITS RESPONSIBILITIES UNDER THE INVESTMENT ADVISORY AGREEMENT. Management For For 04 APPROVAL OF AUTHORIZING HCM, WITH THE APPROVAL OF THE BOARD, INCLUDING A MAJORITY OF THE TRUSTEES OF THE FUNDS WHO ARE NOT "INTERESTED PERSONS" OF THE FUNDS OR HCM, TO ENTER INTO AND MATERIALLY AMEND SUB-ADVISORY AGREEMENTS WITH SUB ADVISERS, WITHOUT OBTAINING SHAREHOLDER APPROVAL, ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. Management For For MICROSOFT CORPORATION Security Meeting Type Annual Ticker Symbol MSFT Meeting Date 16-Nov-2010 ISIN US5949181045 Agenda 933331011 - Management Item Proposal Type Vote For/Against Management 01 ELECTION OF DIRECTOR: STEVEN A. BALLMER Management For For 02 ELECTION OF DIRECTOR: DINA DUBLON Management For For 03 ELECTION OF DIRECTOR: WILLIAM H. GATES III Management For For 04 ELECTION OF DIRECTOR: RAYMOND V. GILMARTIN Management For For 05 ELECTION OF DIRECTOR: REED HASTINGS Management For For 06 ELECTION OF DIRECTOR: MARIA M. KLAWE Management For For 07 ELECTION OF DIRECTOR: DAVID F. MARQUARDT Management For For 08 ELECTION OF DIRECTOR: CHARLES H. NOSKI Management For For 09 ELECTION OF DIRECTOR: HELMUT PANKE Management For For Hillman Advantage Equity Fund 10 RATIFICATION OF THE SELECTION OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT AUDITOR Management For For 11 SHAREHOLDER PROPOSAL - ESTABLISHMENT OF BOARD COMMITTEE ON ENVIRONMENTAL SUSTAINABILITY Shareholder Against For THE CLOROX COMPANY Security Meeting Type Annual Ticker Symbol CLX Meeting Date 17-Nov-2010 ISIN US1890541097 Agenda 933336326 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: DANIEL BOGGAN, JR. Management For For 1B ELECTION OF DIRECTOR: RICHARD H. CARMONA Management For For 1C ELECTION OF DIRECTOR: TULLY M. FRIEDMAN Management For For 1D ELECTION OF DIRECTOR: GEORGE J. HARAD Management For For 1E ELECTION OF DIRECTOR: DONALD R. KNAUSS Management For For 1F ELECTION OF DIRECTOR: ROBERT W. MATSCHULLAT Management For For 1G ELECTION OF DIRECTOR: GARY G. MICHAEL Management For For 1H ELECTION OF DIRECTOR: EDWARD A. MUELLER Management For For 1I ELECTION OF DIRECTOR: JAN L. MURLEY Management For For 1J ELECTION OF DIRECTOR: PAMELA THOMAS-GRAHAM Management For For 1K ELECTION OF DIRECTOR: CAROLYN M. TICKNOR Management For For 02 RATIFICATION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For 03 APPROVAL OF THE MATERIAL TERMS OF THE PERFORMANCE GOALS UNDER THE COMPANY'S 2005 STOCK INCENTIVE PLAN. Management For For 04 APPROVAL OF THE MATERIAL TERMS OF THE PERFORMANCE GOALS UNDER THE COMPANY'S EXECUTIVE INCENTIVE COMPENSATION PLAN. Management For For 05 STOCKHOLDER PROPOSAL ON INDEPENDENT CHAIRMAN. Shareholder For Against Hillman Advantage Equity Fund CAMPBELL SOUP COMPANY Security Meeting Type Annual Ticker Symbol CPB Meeting Date 18-Nov-2010 ISIN US1344291091 Agenda 933336314 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 EDMUND M. CARPENTER For For 2 PAUL R. CHARRON For For 3 DOUGLAS R. CONANT For For 4 BENNETT DORRANCE For For 5 HARVEY GOLUB For For 6 LAWRENCE C. KARLSON For For 7 RANDALL W. LARRIMORE For For 8 MARY ALICE D. MALONE For For 9 SARA MATHEW For For 10 DENISE M. MORRISON For For 11 WILLIAM D. PEREZ For For 12 CHARLES R. PERRIN For For 13 A. BARRY RAND For For 14 NICK SHREIBER For For 15 ARCHBOLD D. VAN BEUREN For For 16 LES C. VINNEY For For 17 CHARLOTTE C. WEBER For For 02 RATIFICATION OF APPOINTMENT OF THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For 03 APPROVE AMENDMENT OF THE CAMPBELL SOUP COMPANY 2005 LONG-TERM INCENTIVE PLAN. Management For For Hillman Advantage Equity Fund CISCO SYSTEMS, INC. Security 17275R102 Meeting Type Annual Ticker Symbol CSCO Meeting Date 18-Nov-2010 ISIN US17275R1023 Agenda 933332265 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: CAROL A. BARTZ Management For For 1B ELECTION OF DIRECTOR: M. MICHELE BURNS Management For For 1C ELECTION OF DIRECTOR: MICHAEL D. CAPELLAS Management For For 1D ELECTION OF DIRECTOR: LARRY R. CARTER Management For For 1E ELECTION OF DIRECTOR: JOHN T. CHAMBERS Management For For 1F ELECTION OF DIRECTOR: BRIAN L. HALLA Management For For 1G ELECTION OF DIRECTOR: DR. JOHN L. HENNESSY Management For For 1H ELECTION OF DIRECTOR: RICHARD M. KOVACEVICH Management For For 1I ELECTION OF DIRECTOR: RODERICK C. MCGEARY Management For For 1J ELECTION OF DIRECTOR: MICHAEL K. POWELL Management For For 1K ELECTION OF DIRECTOR: ARUN SARIN Management For For 1L ELECTION OF DIRECTOR: STEVEN M. WEST Management For For 1M ELECTION OF DIRECTOR: JERRY YANG Management For For 02 TO APPROVE A NON-BINDING ADVISORY RESOLUTION REGARDING EXECUTIVE COMPENSATION. Management Against Against 03 TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS CISCO'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING JULY 30, 2011. Management For For 04 PROPOSAL SUBMITTED BY A SHAREHOLDER TO AMEND CISCO'S BYLAWS TO ESTABLISH A BOARD COMMITTEE ON ENVIRONMENTAL SUSTAINABILITY. Shareholder Against For Hillman Advantage Equity Fund 05 PROPOSAL SUBMITTED BY SHAREHOLDERS REQUESTING THE BOARD TO PUBLISH A REPORT TO SHAREHOLDERS, WITHIN SIX MONTHS, PROVIDING A SUMMARIZED LISTING AND ASSESSMENT OF CONCRETE STEPS CISCO COULD REASONABLY TAKE TO REDUCE THE LIKELIHOOD THAT ITS BUSINESS PRACTICES MIGHT ENABLE OR ENCOURAGE THE VIOLATION OF HUMAN RIGHTS, AS SET FORTH IN THE ACCOMPANYING PROXY STATEMENT. Shareholder Against For 06 PROPOSAL SUBMITTED BY A SHAREHOLDER REQUESTING THAT CISCO ADOPT AND IMPLEMENT A POLICY RESTRICTING CERTAIN SALES IN CHINA, ADOPT A RELATED OVERSIGHT AND COMPLIANCE SYSTEM WITH RESPECT TO HUMAN RIGHTS IMPACTS AND PROVIDE PUBLIC DISCLOSURE OF CISCO'S SALES TO CHINA AND CERTAIN OTHER GOVERNMENTS, AS SET FORTH IN THE ACCOMPANYING PROXY STATEMENT. Shareholder Against For APPLE INC. Security Meeting Type Annual Ticker Symbol AAPL Meeting Date 23-Feb-2011 ISIN US0378331005 Agenda 933364755 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 WILLIAM V. CAMPBELL For For 2 MILLARD S. DREXLER For For 3 ALBERT A. GORE, JR. For For 4 STEVEN P. JOBS For For 5 ANDREA JUNG For For 6 ARTHUR D. LEVINSON For For 7 RONALD D. SUGAR For For Hillman Advantage Equity Fund 02 RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2011. Management For For 03 ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management For For 04 ADVISORY VOTE ON THE FREQUENCY OF THE ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management 1 Year For 05 SHAREHOLDER PROPOSAL REGARDING SUCCESSION PLANNING, IF PROPERLY PRESENTED AT THE MEETING. Shareholder Against For 06 SHAREHOLDER PROPOSAL REGARDING MAJORITY VOTING, IF PROPERLY PRESENTED AT THE MEETING. Shareholder For Against THE WALT DISNEY COMPANY Security Meeting Type Annual Ticker Symbol DIS Meeting Date 23-Mar-2011 ISIN US2546871060 Agenda 933369440 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: SUSAN E. ARNOLD Management For For 1B ELECTION OF DIRECTOR: JOHN E. BRYSON Management For For 1C ELECTION OF DIRECTOR: JOHN S. CHEN Management For For 1D ELECTION OF DIRECTOR: JUDITH L. ESTRIN Management For For 1E ELECTION OF DIRECTOR: ROBERT A. IGER Management For For 1F ELECTION OF DIRECTOR: STEVEN P. JOBS Management Against Against 1G ELECTION OF DIRECTOR: FRED H. LANGHAMMER Management For For 1H ELECTION OF DIRECTOR: AYLWIN B. LEWIS Management For For 1I ELECTION OF DIRECTOR: MONICA C. LOZANO Management For For 1J ELECTION OF DIRECTOR: ROBERT W. MATSCHULLAT Management For For 1K ELECTION OF DIRECTOR: JOHN E. PEPPER, JR. Management For For 1L ELECTION OF DIRECTOR: SHERYL K. SANDBERG Management For For 1M ELECTION OF DIRECTOR: ORIN C. SMITH Management For For Hillman Advantage Equity Fund 02 TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S REGISTERED PUBLIC ACCOUNTANTS FOR 2011. Management For For 03 TO APPROVE THE 2 Management For For 04 TO APPROVE THE ADVISORY RESOLUTION ON EXECUTIVE COMPENSATION. Management Against Against 05 TO APPROVE HOLDING AN ADVISORY VOTE ON EXECUTIVE COMPENSATION EVERY ONE, TWO OR THREE YEARS, AS INDICATED. Management 1 Year For 06 TO APPROVE THE SHAREHOLDER PROPOSAL RELATING TO PERFORMANCE TESTS FOR RESTRICTED STOCK UNITS. Shareholder Against For STARBUCKS CORPORATION Security Meeting Type Annual Ticker Symbol SBUX Meeting Date 23-Mar-2011 ISIN US8552441094 Agenda 933368044 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: HOWARD SCHULTZ Management For For 1B ELECTION OF DIRECTOR: WILLIAM W. BRADLEY Management For For 1C ELECTION OF DIRECTOR: MELLODY HOBSON Management For For 1D ELECTION OF DIRECTOR: KEVIN R. JOHNSON Management For For 1E ELECTION OF DIRECTOR: OLDEN LEE Management For For 1F ELECTION OF DIRECTOR: SHERYL SANDBERG Management For For 1G ELECTION OF DIRECTOR: JAMES G. SHENNAN, JR. Management For For 1H ELECTION OF DIRECTOR: JAVIER G. TERUEL Management For For 1I ELECTION OF DIRECTOR: MYRON E. ULLMAN, III Management For For 1J ELECTION OF DIRECTOR: CRAIG E. WEATHERUP Management For For 02 APPROVAL OF ADVISORY RESOLUTION ON EXECUTIVE COMPENSATION Management For For 03 ADVISORY VOTE ON FREQUENCY OF FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION Management 1 Year For Hillman Advantage Equity Fund 04 APPROVAL OF REVISED PERFORMANCE CRITERIA UNDER 2005 LONG-TERM EQUITY INCENTIVE PLAN Management For For 05 APPROVAL OF AN AMENDMENT AND RESTATEMENT OF 2005 LONG-TERM EQUITY INCENTIVE PLAN, INCLUDING AN INCREASE IN NUMBER OF AUTHORIZED SHARES UNDER THE PLAN Management For For 06 RATIFICATION OF THE SELECTION OF DELOITTE & TOUCHE LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING OCTOBER 2, 2011 Management For For 07 SHAREHOLDER PROPOSAL REGARDING RECYCLING STRATEGY FOR BEVERAGE CONTAINERS Shareholder Against For HEWLETT-PACKARD COMPANY Security Meeting Type Annual Ticker Symbol HPQ Meeting Date 23-Mar-2011 ISIN US4282361033 Agenda 933369820 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: M.L. ANDREESSEN Management For For 1B ELECTION OF DIRECTOR: L. APOTHEKER Management For For 1C ELECTION OF DIRECTOR: L.T. BABBIO, JR. Management For For 1D ELECTION OF DIRECTOR: S.M. BALDAUF Management For For 1E ELECTION OF DIRECTOR: S. BANERJI Management For For 1F ELECTION OF DIRECTOR: R.L. GUPTA Management For For 1G ELECTION OF DIRECTOR: J.H. HAMMERGREN Management For For 1H ELECTION OF DIRECTOR: R.J. LANE Management For For 1I ELECTION OF DIRECTOR: G.M. REINER Management For For 1J ELECTION OF DIRECTOR: P.F. RUSSO Management For For 1K ELECTION OF DIRECTOR: D. SENEQUIER Management For For 1L ELECTION OF DIRECTOR: G.K. THOMPSON Management For For 1M ELECTION OF DIRECTOR: M.C. WHITMAN Management For For Hillman Advantage Equity Fund 02 RATIFICATION OF THE APPOINTMENT OF THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING OCTOBER 31, 2011. Management For For 03 ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management Against Against 04 ADVISORY VOTE ON THE FREQUENCY OF HOLDING FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION. Management 1 Year For 05 APPROVAL OF THE HEWLETT-PACKARD COMPANY 2011 EMPLOYEE STOCK PURCHASE PLAN. Management For For 06 APPROVAL OF AN AMENDMENT TO THE HEWLETT- PACKARD COMPANY 2005 PAY-FOR-RESULTS PLAN TO EXTEND THE TERM OF THE PLAN. Management Against Against TEXAS INSTRUMENTS INCORPORATED Security Meeting Type Annual Ticker Symbol TXN Meeting Date 21-Apr-2011 ISIN US8825081040 Agenda 933376534 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: R.W. BABB, JR. Management For For 1B ELECTION OF DIRECTOR: D.A. CARP Management For For 1C ELECTION OF DIRECTOR: C.S. COX Management For For 1D ELECTION OF DIRECTOR: S.P. MACMILLAN Management For For 1E ELECTION OF DIRECTOR: P.H. PATSLEY Management For For 1F ELECTION OF DIRECTOR: R.E. SANCHEZ Management For For 1G ELECTION OF DIRECTOR: W.R. SANDERS Management For For 1H ELECTION OF DIRECTOR: R.J. SIMMONS Management For For 1I ELECTION OF DIRECTOR: R.K. TEMPLETON Management For For 1J ELECTION OF DIRECTOR: C.T. WHITMAN Management For For 02 BOARD PROPOSAL REGARDING AN ADVISORY VOTE ON NAMED EXECUTIVE OFFICER COMPENSATION. Management For For Hillman Advantage Equity Fund 03 BOARD PROPOSAL REGARDING AN ADVISORY VOTE ON THE FREQUENCY OF FUTURE ADVISORY VOTES ON NAMED EXECUTIVE OFFICER COMPENSATION. Management 1 Year Against 04 BOARD PROPOSAL TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2011. Management For For INTERNATIONAL BUSINESS MACHINES CORP. Security Meeting Type Annual Ticker Symbol IBM Meeting Date 26-Apr-2011 ISIN US4592001014 Agenda 933380381 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: A.J.P. BELDA Management For For 1B ELECTION OF DIRECTOR: W.R. BRODY Management For For 1C ELECTION OF DIRECTOR: K.I. CHENAULT Management For For 1D ELECTION OF DIRECTOR: M.L. ESKEW Management For For 1E ELECTION OF DIRECTOR: S.A. JACKSON Management For For 1F ELECTION OF DIRECTOR: A.N. LIVERIS Management For For 1G ELECTION OF DIRECTOR: W.J. MCNERNEY, JR. Management For For 1H ELECTION OF DIRECTOR: J.W. OWENS Management For For 1I ELECTION OF DIRECTOR: S.J. PALMISANO Management For For 1J ELECTION OF DIRECTOR: J.E. SPERO Management For For 1K ELECTION OF DIRECTOR: S. TAUREL Management For For 1L ELECTION OF DIRECTOR: L.H. ZAMBRANO Management For For 02 RATIFICATION OF APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM () Management For For 03 ADVISORY VOTE ON EXECUTIVE COMPENSATION () Management For For 04 ADVISORY VOTE REGARDING FREQUENCY OF ADVISORY VOTE ON EXECUTIVE COMPENSATION () Management 1 Year Against 05 STOCKHOLDER PROPOSAL ON CUMULATIVE VOTING (PAGE Shareholder Against For Hillman Advantage Equity Fund 06 STOCKHOLDER PROPOSAL TO REVIEW POLITICAL CONTRIBUTIONS POLICY (PAGES 74-75) Shareholder Against For 07 STOCKHOLDER PROPOSAL ON LOBBYING (PAGES 75-76) Shareholder Against For E. I. DU PONT DE NEMOURS AND COMPANY Security Meeting Type Annual Ticker Symbol DD Meeting Date 27-Apr-2011 ISIN US2635341090 Agenda 933385521 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: RICHARD H. BROWN Management For For 1B ELECTION OF DIRECTOR: ROBERT A. BROWN Management For For 1C ELECTION OF DIRECTOR: BERTRAND P. COLLOMB Management For For 1D ELECTION OF DIRECTOR: CURTIS J. CRAWFORD Management For For 1E ELECTION OF DIRECTOR: ALEXANDER M. CUTLER Management For For 1F ELECTION OF DIRECTOR: ELEUTHERE I. DU PONT Management For For 1G ELECTION OF DIRECTOR: MARILLYN A. HEWSON Management For For 1H ELECTION OF DIRECTOR: LOIS D. JULIBER Management For For 1I ELECTION OF DIRECTOR: ELLEN J. KULLMAN Management For For 1J ELECTION OF DIRECTOR: WILLIAM K. REILLY Management For For 02 ON RATIFICATION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Management For For 03 ON AMENDED EQUITY AND INCENTIVE PLAN Management For For 04 TO APPROVE, BY ADVISORY VOTE, EXECUTIVE COMPENSATION Management For For 05 TO RECOMMEND, BY ADVISORY VOTE, THE FREQUENCY OF EXECUTIVE COMPENSATION VOTES Management 1 Year For 06 ON SPECIAL SHAREOWNER MEETINGS Shareholder Against For 07 ON GENETICALLY ENGINEERED SEED Shareholder Against For 08 ON EXECUTIVE COMPENSATION REPORT Shareholder Against For Hillman Advantage Equity Fund CORNING INCORPORATED Security Meeting Type Annual Ticker Symbol GLW Meeting Date 28-Apr-2011 ISIN US2193501051 Agenda 933380191 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: JOHN SEELY BROWN Management For For 1B ELECTION OF DIRECTOR: JOHN A. CANNING, JR. Management For For 1C ELECTION OF DIRECTOR: GORDON GUND Management For For 1D ELECTION OF DIRECTOR: KURT M. LANDGRAF Management For For 1E ELECTION OF DIRECTOR: H. ONNO RUDING Management For For 1F ELECTION OF DIRECTOR: GLENN F. TILTON Management For For 02 APPROVAL, BY NON-BINDING VOTE, ON EXECUTIVE COMPENSATION. Management For For 03 APPROVAL, BY NON-BINDING, ON THE FREQUENCY OF FUTURE EXECUTIVE COMPENSATION VOTES. Management 1 Year For 04 RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS CORNING'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2011. Management For For 05 SHAREHOLDER PROPOSAL CONCERNING SPECIAL MEETINGS. Shareholder For Against AT&T INC. Security 00206R102 Meeting Type Annual Ticker Symbol T Meeting Date 29-Apr-2011 ISIN US00206R1023 Agenda 933378437 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: RANDALL L. STEPHENSON Management For For 1B ELECTION OF DIRECTOR: GILBERT F. AMELIO Management For For 1C ELECTION OF DIRECTOR: REUBEN V. ANDERSON Management For For 1D ELECTION OF DIRECTOR: JAMES H. BLANCHARD Management For For Hillman Advantage Equity Fund 1E ELECTION OF DIRECTOR: JAIME CHICO PARDO Management For For 1F ELECTION OF DIRECTOR: JAMES P. KELLY Management For For 1G ELECTION OF DIRECTOR: JON C. MADONNA Management For For 1H ELECTION OF DIRECTOR: LYNN M. MARTIN Management For For 1I ELECTION OF DIRECTOR: JOHN B. MCCOY Management For For 1J ELECTION OF DIRECTOR: JOYCE M. ROCHE Management For For 1K ELECTION OF DIRECTOR: MATTHEW K. ROSE Management For For 1L ELECTION OF DIRECTOR: LAURA D'ANDREA TYSON Management For For 02 RATIFICATION OF APPOINTMENT OF INDEPENDENT AUDITORS. Management For For 03 APPROVE 2 Management For For 04 ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management For For 05 ADVISORY VOTE ON FREQUENCY OF VOTE ON EXECUTIVE COMPENSATION. Management 1 Year Against 06 POLITICAL CONTRIBUTIONS. Shareholder Against For 07 SPECIAL STOCKHOLDER MEETINGS. Shareholder Against For 08 WRITTEN CONSENT. Shareholder For Against JOHNSON & JOHNSON Security Meeting Type Annual Ticker Symbol JNJ Meeting Date 28-Apr-2011 ISIN US4781601046 Agenda 933382854 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: MARY SUE COLEMAN Management For For 1B ELECTION OF DIRECTOR: JAMES G. CULLEN Management For For 1C ELECTION OF DIRECTOR: IAN E.L. DAVIS Management For For 1D ELECTION OF DIRECTOR: MICHAEL M.E. JOHNS Management For For 1E ELECTION OF DIRECTOR: SUSAN L. LINDQUIST Management For For 1F ELECTION OF DIRECTOR: ANNE M. MULCAHY Management For For 1G ELECTION OF DIRECTOR: LEO F. MULLIN Management For For Hillman Advantage Equity Fund 1H ELECTION OF DIRECTOR: WILLIAM D. PEREZ Management For For 1I ELECTION OF DIRECTOR: CHARLES PRINCE Management For For 1J ELECTION OF DIRECTOR: DAVID SATCHER Management For For 1K ELECTION OF DIRECTOR: WILLIAM C. WELDON Management For For 02 RATIFICATION OF APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2011 Management For For 03 ADVISORY VOTE ON NAMED EXECUTIVE OFFICER COMPENSATION Management For For 04 ADVISORY VOTE ON FREQUENCY OF ADVISORY VOTE ON NAMED EXECUTIVE OFFICER COMPENSATION Management 1 Year For 05 SHAREHOLDER PROPOSAL ON PHARMACEUTICAL PRICE RESTRAINT Shareholder Against For 06 SHAREHOLDER PROPOSAL ON AMENDMENT TO COMPANY'S EQUAL EMPLOYMENT OPPORTUNITY POLICY Shareholder Against For 07 SHAREHOLDER PROPOSAL ON ADOPTING NON-ANIMAL METHODS FOR TRAINING Shareholder Against For THE BOEING COMPANY Security Meeting Type Annual Ticker Symbol BA Meeting Date 02-May-2011 ISIN US0970231058 Agenda 933387397 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: JOHN E. BRYSON Management For For 1B ELECTION OF DIRECTOR: DAVID L. CALHOUN Management For For 1C ELECTION OF DIRECTOR: ARTHUR D. COLLINS, JR. Management For For 1D ELECTION OF DIRECTOR: LINDA Z. COOK Management For For 1E ELECTION OF DIRECTOR: KENNETH M. DUBERSTEIN Management For For 1F ELECTION OF DIRECTOR: EDMUND P. GIAMBASTIANI, JR. Management For For 1G ELECTION OF DIRECTOR: EDWARD M. LIDDY Management For For 1H ELECTION OF DIRECTOR: JOHN F. MCDONNELL Management For For Hillman Advantage Equity Fund 1I ELECTION OF DIRECTOR: W. JAMES MCNERNEY, JR. Management For For 1J ELECTION OF DIRECTOR: SUSAN C. SCHWAB Management For For 1K ELECTION OF DIRECTOR: RONALD A. WILLIAMS Management For For 1L ELECTION OF DIRECTOR: MIKE S. ZAFIROVSKI Management For For 02 ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management For For 03 RECOMMEND THE FREQUENCY OF ADVISORY VOTES ON EXECUTIVE COMPENSATION. Management 1 Year Against 04 RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS INDEPENDENT AUDITOR FOR 2011. Management For For 05 INDEPENDENT MONITORING OF THE HUMAN RIGHTS CODE. Shareholder Against For 06 REPORT ON POLITICAL ACTIVITY. Shareholder Against For 07 ACTION BY WRITTEN CONSENT. Shareholder For Against 08 CHANGE OWNERSHIP THRESHOLD TO CALL SPECIAL MEETINGS. Shareholder For Against 09 INDEPENDENT CHAIRMAN. Shareholder For Against HONEYWELL INTERNATIONAL INC. Security Meeting Type Annual Ticker Symbol HON Meeting Date 25-Apr-2011 ISIN US4385161066 Agenda 933380115 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: GORDON M. BETHUNE Management For For 1B ELECTION OF DIRECTOR: KEVIN BURKE Management For For 1C ELECTION OF DIRECTOR: JAIME CHICO PARDO Management For For 1D ELECTION OF DIRECTOR: DAVID M. COTE Management For For 1E ELECTION OF DIRECTOR: D. SCOTT DAVIS Management For For 1F ELECTION OF DIRECTOR: LINNET F. DEILY Management For For 1G ELECTION OF DIRECTOR: JUDD GREGG Management For For 1H ELECTION OF DIRECTOR: CLIVE R. HOLLICK Management For For 1I ELECTION OF DIRECTOR: GEORGE PAZ Management For For Hillman Advantage Equity Fund 1J ELECTION OF DIRECTOR: BRADLEY T. SHEARES Management For For 02 APPROVAL OF INDEPENDENT ACCOUNTANTS. Management For For 03 ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management For For 04 ADVISORY VOTE ON THE FREQUENCY OF THE ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management 1 Year For 05 2 INTERNATIONAL INC. AND ITS AFFILIATES. Management For For 06 HONEYWELL INTERNATIONAL INC. INCENTIVE COMPENSATION PLAN FOR EXECUTIVE EMPLOYEES, AMENDED AND RESTATED EFFECTIVE AS OF JANUARY 1, Management For For 07 SHAREHOLDER ACTION BY WRITTEN CONSENT. Shareholder For Against 08 SPECIAL SHAREOWNER MEETINGS. Shareholder Against For PFIZER INC. Security Meeting Type Annual Ticker Symbol PFE Meeting Date 28-Apr-2011 ISIN US7170811035 Agenda 933392196 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: DENNIS A. AUSIELLO Management For For 1B ELECTION OF DIRECTOR: MICHAEL S. BROWN Management For For 1C ELECTION OF DIRECTOR: M. ANTHONY BURNS Management For For 1D ELECTION OF DIRECTOR: W. DON CORNWELL Management For For 1E ELECTION OF DIRECTOR: FRANCES D. FERGUSSON Management For For 1F ELECTION OF DIRECTOR: WILLIAM H. GRAY III Management For For 1G ELECTION OF DIRECTOR: CONSTANCE J. HORNER Management For For 1H ELECTION OF DIRECTOR: JAMES M. KILTS Management For For 1I ELECTION OF DIRECTOR: GEORGE A. LORCH Management For For 1J ELECTION OF DIRECTOR: JOHN P. MASCOTTE Management For For 1K ELECTION OF DIRECTOR: SUZANNE NORA JOHNSON Management For For 1L ELECTION OF DIRECTOR: IAN C. READ Management For For Hillman Advantage Equity Fund 1M ELECTION OF DIRECTOR: STEPHEN W. SANGER Management For For 02 PROPOSAL TO RATIFY THE SELECTION OF KPMG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2011. Management For For 03 ADVISORY VOTE ON EXECUTIVE COMPENSATION Management Against Against 04 ADVISORY VOTE ON THE FREQUENCY OF FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION. Management 1 Year Against 05 SHAREHOLDER PROPOSAL REGARDING PUBLICATION OF POLITICAL CONTRIBUTIONS Shareholder Against For 06 SHAREHOLDER PROPOSAL REGARDING PUBLIC POLICY INITIATIVES. Shareholder Against For 07 SHAREHOLDER PROPOSAL REGARDING PHARMACEUTICAL PRICE RESTRAINTS. Shareholder Against For 08 SHAREHOLDER PROPOSAL REGARDING ACTION BY WRITTEN CONSENT. Shareholder For Against 09 SHAREHOLDER PROPOSAL REGARDING SPECIAL SHAREHOLDER MEETINGS. Shareholder Against For 10 SHAREHOLDER PROPOSAL REGARDING ANIMAL RESEARCH Shareholder Against For GENERAL ELECTRIC COMPANY Security Meeting Type Annual Ticker Symbol GE Meeting Date 27-Apr-2011 ISIN US3696041033 Agenda 933387664 - Management Item Proposal Type Vote For/Against Management A1 ELECTION OF DIRECTOR: W. GEOFFREY BEATTIE Management For For A2 ELECTION OF DIRECTOR: JAMES I. CASH, JR. Management For For A3 ELECTION OF DIRECTOR: ANN M. FUDGE Management For For A4 ELECTION OF DIRECTOR: SUSAN HOCKFIELD Management For For A5 ELECTION OF DIRECTOR: JEFFREY R. IMMELT Management For For A6 ELECTION OF DIRECTOR: ANDREA JUNG Management For For A7 ELECTION OF DIRECTOR: ALAN G. (A.G.) LAFLEY Management For For A8 ELECTION OF DIRECTOR: ROBERT W. LANE Management For For Hillman Advantage Equity Fund A9 ELECTION OF DIRECTOR: RALPH S. LARSEN Management For For A10 ELECTION OF DIRECTOR: ROCHELLE B. LAZARUS Management For For A11 ELECTION OF DIRECTOR: JAMES J. MULVA Management For For A12 ELECTION OF DIRECTOR: SAM NUNN Management For For A13 ELECTION OF DIRECTOR: ROGER S. PENSKE Management For For A14 ELECTION OF DIRECTOR: ROBERT J. SWIERINGA Management For For A15 ELECTION OF DIRECTOR: JAMES S. TISCH Management For For A16 ELECTION OF DIRECTOR: DOUGLAS A. WARNER III Management For For B1 RATIFICATION OF KPMG Management For For B2 ADVISORY RESOLUTION ON EXECUTIVE COMPENSATION Management Against Against B3 ADVISORY VOTE ON THE FREQUENCY OF FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION Management 1 Year For C1 SHAREOWNER PROPOSAL: CUMULATIVE VOTING Shareholder Against For C2 SHAREOWNER PROPOSAL: FUTURE STOCK OPTIONS Shareholder Against For C3 SHAREOWNER PROPOSAL: WITHDRAW STOCK OPTIONS GRANTED TO EXECUTIVES Shareholder Against For C4 SHAREOWNER PROPOSAL: CLIMATE CHANGE RISK DISCLOSURE Shareholder Against For C5 SHAREOWNER PROPOSAL: TRANSPARENCY IN ANIMAL RESEARCH Shareholder Against For AMERICAN EXPRESS COMPANY Security Meeting Type Annual Ticker Symbol AXP Meeting Date 02-May-2011 ISIN US0258161092 Agenda 933388995 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 D.F. AKERSON For For 2 C. BARSHEFSKY For For 3 U.M. BURNS For For Hillman Advantage Equity Fund 4 K.I. CHENAULT For For 5 P. CHERNIN For For 6 T.J. LEONSIS For For 7 J. LESCHLY For For 8 R.C. LEVIN For For 9 R.A. MCGINN For For 10 E.D. MILLER For For 11 S.S REINEMUND For For 12 R.D. WALTER For For 13 R.A. WILLIAMS For For 02 RATIFICATION OF APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2011. Management For For 03 ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management Against Against 04 ADVISORY VOTE ON FREQUENCY OF ADVISORY EXECUTIVE COMPENSATION VOTE. Management 1 Year For 05 SHAREHOLDER PROPOSAL RELATING TO CUMULATIVE VOTING FOR DIRECTORS. Shareholder Against For 06 SHAREHOLDER PROPOSAL RELATING TO THE CALLING OF SPECIAL SHAREHOLDER MEETINGS. Shareholder For Against VERIZON COMMUNICATIONS INC. Security 92343V104 Meeting Type Annual Ticker Symbol VZ Meeting Date 05-May-2011 ISIN US92343V1044 Agenda 933387830 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: RICHARD L. CARRION Management For For 1B ELECTION OF DIRECTOR: M. FRANCES KEETH Management For For 1C ELECTION OF DIRECTOR: ROBERT W. LANE Management For For 1D ELECTION OF DIRECTOR: LOWELL C. MCADAM Management For For Hillman Advantage Equity Fund 1E ELECTION OF DIRECTOR: SANDRA O. MOOSE Management For For 1F ELECTION OF DIRECTOR: JOSEPH NEUBAUER Management For For 1G ELECTION OF DIRECTOR: DONALD T. NICOLAISEN Management For For 1H ELECTION OF DIRECTOR: CLARENCE OTIS, JR. Management For For 1I ELECTION OF DIRECTOR: HUGH B. PRICE Management For For 1J ELECTION OF DIRECTOR: IVAN G. SEIDENBERG Management For For 1K ELECTION OF DIRECTOR: RODNEY E. SLATER Management For For 1L ELECTION OF DIRECTOR: JOHN W. SNOW Management For For 02 RATIFICATION OF APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Management For For 03 ADVISORY VOTE RELATED TO EXECUTIVE COMPENSATION Management For For 04 ADVISORY VOTE RELATED TO FUTURE VOTES ON EXECUTIVE COMPENSATION Management 1 Year For 05 DISCLOSE PRIOR GOVERNMENT SERVICE Shareholder Against For 06 PERFORMANCE STOCK UNIT PERFORMANCE THRESHOLDS Shareholder Against For 07 CUMULATIVE VOTING Shareholder For Against 08 SHAREHOLDER RIGHT TO CALL A SPECIAL MEETING Shareholder For Against THE GOLDMAN SACHS GROUP, INC. Security 38141G104 Meeting Type Annual Ticker Symbol GS Meeting Date 06-May-2011 ISIN US38141G1040 Agenda 933405397 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: LLOYD C. BLANKFEIN Management For For 1B ELECTION OF DIRECTOR: JOHN H. BRYAN Management For For 1C ELECTION OF DIRECTOR: GARY D. COHN Management For For 1D ELECTION OF DIRECTOR: CLAES DAHLBACK Management For For 1E ELECTION OF DIRECTOR: STEPHEN FRIEDMAN Management For For 1F ELECTION OF DIRECTOR: WILLIAM W. GEORGE Management For For 1G ELECTION OF DIRECTOR: JAMES A. JOHNSON Management For For Hillman Advantage Equity Fund 1H ELECTION OF DIRECTOR: LOIS D. JULIBER Management For For 1I ELECTION OF DIRECTOR: LAKSHMI N. MITTAL Management For For 1J ELECTION OF DIRECTOR: JAMES J. SCHIRO Management For For 02 ADVISORY VOTE ON EXECUTIVE COMPENSATION MATTERS (SAY ON PAY) Management For For 03 ADVISORY VOTE ON THE FREQUENCY OF SAY ON PAY Management 1 Year For 04 RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR OUR 2011 FISCAL YEAR Management For For 05 SHAREHOLDER PROPOSAL REGARDING CUMULATIVE VOTING Shareholder Against For 06 SHAREHOLDER PROPOSAL REGARDING SPECIAL SHAREOWNER MEETINGS Shareholder For Against 07 SHAREHOLDER PROPOSAL REGARDING EXECUTIVE COMPENSATION AND LONG-TERM PERFORMANCE Shareholder Against For 08 SHAREHOLDER PROPOSAL REGARDING A REPORT ON SENIOR EXECUTIVE COMPENSATION Shareholder Against For 09 SHAREHOLDER PROPOSAL REGARDING A REPORT ON CLIMATE CHANGE RISK DISCLOSURE Shareholder Against For 10 SHAREHOLDER PROPOSAL REGARDING A REPORT ON POLITICAL CONTRIBUTIONS Shareholder For Against LABORATORY CORP. OF AMERICA HOLDINGS Security 50540R409 Meeting Type Annual Ticker Symbol LH Meeting Date 11-May-2011 ISIN US50540R4092 Agenda 933398554 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: DAVID P. KING Management For For 1B ELECTION OF DIRECTOR: KERRII B. ANDERSON Management For For 1C ELECTION OF DIRECTOR: JEAN-LUC BELINGARD Management For For Hillman Advantage Equity Fund 1D ELECTION OF DIRECTOR: N. ANTHONY COLES, JR., M.D., M.P.H. Management For For 1E ELECTION OF DIRECTOR: WENDY E. LANE Management For For 1F ELECTION OF DIRECTOR: THOMAS P. MAC MAHON Management For For 1G ELECTION OF DIRECTOR: ROBERT E. MITTELSTAEDT, JR. Management For For 1H ELECTION OF DIRECTOR: ARTHUR H. RUBENSTEIN, MBBCH Management For For 1I ELECTION OF DIRECTOR: M. KEITH WEIKEL, PH.D. Management For For 1J ELECTION OF DIRECTOR: R. SANDERS WILLIAMS, M.D. Management For For 02 TO APPROVE, BY NON-BINDING VOTE, EXECUTIVE COMPENSATION. Management For For 03 TO RECOMMEND, BY NON-BINDING VOTE, THE FREQUENCY OF EXECUTIVE COMPENSATION VOTES. Management 1 Year For 04 RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS LABORATORY CORPORATION OF AMERICA HOLDINGS' INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2011. Management For For 3M COMPANY Security 88579Y101 Meeting Type Annual Ticker Symbol MMM Meeting Date 10-May-2011 ISIN US88579Y1010 Agenda 933390407 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: LINDA G. ALVARADO Management For For 1B ELECTION OF DIRECTOR: GEORGE W. BUCKLEY Management For For 1C ELECTION OF DIRECTOR: VANCE D. COFFMAN Management For For 1D ELECTION OF DIRECTOR: MICHAEL L. ESKEW Management For For 1E ELECTION OF DIRECTOR: W. JAMES FARRELL Management For For 1F ELECTION OF DIRECTOR: HERBERT L. HENKEL Management For For 1G ELECTION OF DIRECTOR: EDWARD M. LIDDY Management For For 1H ELECTION OF DIRECTOR: ROBERT S. MORRISON Management For For 1I ELECTION OF DIRECTOR: AULANA L. PETERS Management For For Hillman Advantage Equity Fund 1J ELECTION OF DIRECTOR: ROBERT J. ULRICH Management For For 02 TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS 3M'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For 03 AN ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management For For 04 AN ADVISORY VOTE ON THE FREQUENCY OF ADVISORY VOTES ON EXECUTIVE COMPENSATION. Management 1 Year For 05 STOCKHOLDER PROPOSAL ON POLITICAL CONTRIBUTIONS. Shareholder For Against NUCOR CORPORATION Security Meeting Type Annual Ticker Symbol NUE Meeting Date 12-May-2011 ISIN US6703461052 Agenda 933397588 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 PETER C. BROWNING For For 2 VICTORIA F. HAYNES For For 3 CHRISTOPHER J. KEARNEY For For 02 RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS NUCOR'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2011 Management For For 03 ADVISORY VOTE ON EXECUTIVE COMPENSATION Management Against Against 04 ADVISORY VOTE ON THE FREQUENCY OF FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION Management 1 Year Against 05 STOCKHOLDER PROPOSAL REGARDING MAJORITY VOTE Shareholder For Against 06 STOCKHOLDER PROPOSAL REGARDING INDEPENDENT CHAIRMAN Shareholder For Against Hillman Advantage Equity Fund THE ALLSTATE CORPORATION Security Meeting Type Annual Ticker Symbol ALL Meeting Date 17-May-2011 ISIN US0200021014 Agenda 933400551 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: F. DUANE ACKERMAN Management For For 1B ELECTION OF DIRECTOR: ROBERT D. BEYER Management For For 1C ELECTION OF DIRECTOR: W. JAMES FARRELL Management For For 1D ELECTION OF DIRECTOR: JACK M. GREENBERG Management For For 1E ELECTION OF DIRECTOR: RONALD T. LEMAY Management For For 1F ELECTION OF DIRECTOR: ANDREA REDMOND Management For For 1G ELECTION OF DIRECTOR: H. JOHN RILEY, JR. Management For For 1H ELECTION OF DIRECTOR: JOSHUA I. SMITH Management For For 1I ELECTION OF DIRECTOR: JUDITH A. SPRIESER Management For For 1J ELECTION OF DIRECTOR: MARY ALICE TAYLOR Management For For 1K ELECTION OF DIRECTOR: THOMAS J. WILSON Management For For 02 RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS ALLSTATE'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANT FOR 2011. Management For For 03 APPROVE THE PROPOSED AMENDMENT TO THE CERTIFICATE OF INCORPORATION GRANTING TO HOLDERS OF NOT LESS THAN 20% OF THE CORPORATION'S SHARES THE RIGHT TO CALL A SPECIAL MEETING OF STOCKHOLDERS. Management For For 04 APPROVE THE PROPOSED AMENDMENT TO THE CERTIFICATE OF INCORPORATION DESIGNATING A FORUM FOR CERTAIN LEGAL ACTIONS. Management Against Against 05 ADVISORY VOTE ON THE EXECUTIVE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS. Management Against Against 06 ADVISORY VOTE ON THE FREQUENCY OF FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION. Management 1 Year Against 07 STOCKHOLDER PROPOSAL SEEKING THE RIGHT FOR STOCKHOLDERS TO ACT BY WRITTEN CONSENT. Shareholder For Against Hillman Advantage Equity Fund 08 STOCKHOLDER PROPOSAL SEEKING A REPORT ON POLITICAL CONTRIBUTIONS AND PAYMENTS TO TRADE ASSOCIATIONS AND OTHER TAX EXEMPT ORGANIZATIONS. Shareholder For Against BANK OF AMERICA CORPORATION Security Meeting Type Annual Ticker Symbol BAC Meeting Date 11-May-2011 ISIN US0605051046 Agenda 933398491 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: MUKESH D. AMBANI Management For For 1B ELECTION OF DIRECTOR: SUSAN S. BIES Management For For 1C ELECTION OF DIRECTOR: FRANK P. BRAMBLE, SR. Management For For 1D ELECTION OF DIRECTOR: VIRGIS W. COLBERT Management For For 1E ELECTION OF DIRECTOR: CHARLES K. GIFFORD Management For For 1F ELECTION OF DIRECTOR: CHARLES O. HOLLIDAY, JR. Management For For 1G ELECTION OF DIRECTOR: D. PAUL JONES, JR. Management For For 1H ELECTION OF DIRECTOR: MONICA C. LOZANO Management For For 1I ELECTION OF DIRECTOR: THOMAS J. MAY Management For For 1J ELECTION OF DIRECTOR: BRIAN T. MOYNIHAN Management For For 1K ELECTION OF DIRECTOR: DONALD E. POWELL Management For For 1L ELECTION OF DIRECTOR: CHARLES O. ROSSOTTI Management For For 1M ELECTION OF DIRECTOR: ROBERT W. SCULLY Management For For 02 AN ADVISORY (NON-BINDING) "SAY ON PAY" VOTE TO APPROVE EXECUTIVE COMPENSATION. Management For For 03 AN ADVISORY (NON-BINDING) VOTE ON THE FREQUENCY OF FUTURE ADVISORY "SAY ON PAY" VOTES. Management 1 Year For 04 RATIFICATION OF THE REGISTERED INDEPENDENT PUBLIC ACCOUNTING FIRM FOR 2011. Management For For 05 STOCKHOLDER PROPOSAL - DISCLOSURE OF GOVERNMENT EMPLOYMENT. Shareholder Against For Hillman Advantage Equity Fund 06 STOCKHOLDER PROPOSAL - STOCKHOLDER ACTION BY WRITTEN CONSENT. Shareholder For Against 07 STOCKHOLDER PROPOSAL - MORTGAGE SERVICING OPERATIONS. Shareholder For Against 08 STOCKHOLDER PROPOSAL - GRASSROOTS LOBBYING. Shareholder For Against 09 STOCKHOLDER PROPOSAL - OTC DERIVATIVES TRADING. Shareholder Against For 10 STOCKHOLDER PROPOSAL - CUMULATIVE VOTING IN CONTESTED ELECTIONS. Shareholder For Against 11 STOCKHOLDER PROPOSAL - RECOUPMENT OF INCENTIVE COMPENSATION. Shareholder Against For 12 STOCKHOLDER PROPOSAL - PROHIBITION OF CERTAIN RELOCATION BENEFITS. Shareholder For Against THE WESTERN UNION COMPANY Security Meeting Type Annual Ticker Symbol WU Meeting Date 20-May-2011 ISIN US9598021098 Agenda 933412114 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: HIKMET ERSEK Management For For 1B ELECTION OF DIRECTOR: JACK M. GREENBERG Management For For 1C ELECTION OF DIRECTOR: LINDA FAYNE LEVINSON Management For For 02 RATIFICATION OF SELECTION OF AUDITORS Management For For 03 ADVISORY VOTE ON EXECUTIVE COMPENSATION Management For For 04 ADVISORY VOTE ON THE FREQUENCY OF THE VOTE ON EXECUTIVE COMPENSATION Management 1 Year For 05 STOCKHOLDER PROPOSAL REGARDING THE ELIMINATION OF THE CLASSIFICATION OF THE BOARD OF DIRECTORS Shareholder For Against Hillman Advantage Equity Fund INTEL CORPORATION Security Meeting Type Annual Ticker Symbol INTC Meeting Date 19-May-2011 ISIN US4581401001 Agenda 933403812 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: CHARLENE BARSHEFSKY Management For For 1B ELECTION OF DIRECTOR: SUSAN L. DECKER Management For For 1C ELECTION OF DIRECTOR: JOHN J. DONAHOE Management For For 1D ELECTION OF DIRECTOR: REED E. HUNDT Management For For 1E ELECTION OF DIRECTOR: PAUL S. OTELLINI Management For For 1F ELECTION OF DIRECTOR: JAMES D. PLUMMER Management For For 1G ELECTION OF DIRECTOR: DAVID S. POTTRUCK Management For For 1H ELECTION OF DIRECTOR: JANE E. SHAW Management For For 1I ELECTION OF DIRECTOR: FRANK D. YEARY Management For For 1J ELECTION OF DIRECTOR: DAVID B. YOFFIE Management For For 02 RATIFICATION OF SELECTION OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR CURRENT YEAR Management For For 03 AMENDMENT AND EXTENSION OF THE 2006 EQUITY INCENTIVE PLAN Management For For 04 AMENDMENT AND EXTENSION OF THE 2006 STOCK PURCHASE PLAN Management For For 05 ADVISORY VOTE ON EXECUTIVE COMPENSATION Management For For 06 ADVISORY VOTE ON THE FREQUENCY OF HOLDING FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION Management 1 Year Hillman Advantage Equity Fund AMGEN INC. Security Meeting Type Annual Ticker Symbol AMGN Meeting Date 20-May-2011 ISIN US0311621009 Agenda 933398489 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: DR. DAVID BALTIMORE Management For For 1B ELECTION OF DIRECTOR: MR. FRANK J. BIONDI, JR. Management For For 1C ELECTION OF DIRECTOR: MR. FRANCOIS DE CARBONNEL Management For For 1D ELECTION OF DIRECTOR: DR. VANCE D. COFFMAN Management For For 1E ELECTION OF DIRECTOR: DR. REBECCA M. HENDERSON Management For For 1F ELECTION OF DIRECTOR: MR. FRANK C. HERRINGER Management For For 1G ELECTION OF DIRECTOR: DR. GILBERT S. OMENN Management For For 1H ELECTION OF DIRECTOR: MS. JUDITH C. PELHAM Management For For 1I ELECTION OF DIRECTOR: ADM. J. PAUL REASON, USN (RETIRED) Management For For 1J ELECTION OF DIRECTOR: MR. LEONARD D. SCHAEFFER Management For For 1K ELECTION OF DIRECTOR: MR. KEVIN W. SHARER Management For For 1L ELECTION OF DIRECTOR: DR. RONALD D. SUGAR Management For For 02 TO RATIFY THE SELECTION OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR THE YEAR ENDING DECEMBER 31, 2011. Management For For 03 TO APPROVE THE ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management Against Against 04 TO SET THE FREQUENCY OF FUTURE ADVISORY VOTES APPROVING EXECUTIVE COMPENSATION EVERY ONE YEAR, TWO YEARS OR THREE YEARS. Management 1 Year For 05 STOCKHOLDER PROPOSAL #1 (SHAREHOLDER ACTION BY WRITTEN CONSENT) Shareholder For Against Hillman Advantage Equity Fund JPMORGAN CHASE & CO. Security 46625H100 Meeting Type Annual Ticker Symbol JPM Meeting Date 17-May-2011 ISIN US46625H1005 Agenda 933404028 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: CRANDALL C. BOWLES Management For For 1B ELECTION OF DIRECTOR: STEPHEN B. BURKE Management For For 1C ELECTION OF DIRECTOR: DAVID M. COTE Management For For 1D ELECTION OF DIRECTOR: JAMES S. CROWN Management For For 1E ELECTION OF DIRECTOR: JAMES DIMON Management For For 1F ELECTION OF DIRECTOR: ELLEN V. FUTTER Management For For 1G ELECTION OF DIRECTOR: WILLIAM H. GRAY, III Management For For 1H ELECTION OF DIRECTOR: LABAN P. JACKSON, JR. Management For For 1I ELECTION OF DIRECTOR: DAVID C. NOVAK Management For For 1J ELECTION OF DIRECTOR: LEE R. RAYMOND Management For For 1K ELECTION OF DIRECTOR: WILLIAM C. WELDON Management For For 02 APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Management For For 03 ADVISORY VOTE ON EXECUTIVE COMPENSATION Management For For 04 ADVISORY VOTE ON FREQUENCY OF ADVISORY VOTE ON EXECUTIVE COMPENSATION Management 1 Year For 05 APPROVAL OF AMENDMENT TO LONG-TERM INCENTIVE PLAN Management Against Against 06 POLITICAL NON-PARTISANSHIP Shareholder Against For 07 SHAREHOLDER ACTION BY WRITTEN CONSENT Shareholder For Against 08 MORTGAGE LOAN SERVICING Shareholder Against For 09 POLITICAL CONTRIBUTIONS Shareholder For Against 10 GENOCIDE-FREE INVESTING Shareholder Against For 11 INDEPENDENT LEAD DIRECTOR Shareholder Against For Hillman Advantage Equity Fund RAYTHEON COMPANY Security Meeting Type Annual Ticker Symbol RTN Meeting Date 26-May-2011 ISIN US7551115071 Agenda 933437940 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: VERNON E. CLARK Management For For 1B ELECTION OF DIRECTOR: JOHN M. DEUTCH Management For For 1C ELECTION OF DIRECTOR: STEPHEN J. HADLEY Management For For 1D ELECTION OF DIRECTOR: FREDERIC M. POSES Management For For 1E ELECTION OF DIRECTOR: MICHAEL C. RUETTGERS Management For For 1F ELECTION OF DIRECTOR: RONALD L. SKATES Management For For 1G ELECTION OF DIRECTOR: WILLIAM R. SPIVEY Management For For 1H ELECTION OF DIRECTOR: LINDA G. STUNTZ Management For For 1I ELECTION OF DIRECTOR: WILLIAM H. SWANSON Management For For 02 ADVISORY VOTE ON EXECUTIVE COMPENSATION Management For For 03 ADVISORY VOTE ON FREQUENCY OF FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION Management 1 Year For 04 RATIFICATION OF INDEPENDENT AUDITORS Management For For 05 SHAREHOLDER PROPOSAL REGARDING SHAREHOLDER ACTION BY WRITTEN CONSENT Shareholder For Against 06 SHAREHOLDER PROPOSAL REGARDING EXECUTIVE STOCK RETENTION Shareholder Against For 07 SHAREHOLDER PROPOSAL REGARDING LOBBYING EXPENSES Shareholder Against For 08 SHAREHOLDER PROPOSAL REGARDING SUPPLEMENTAL EXECUTIVE RETIREMENT PLANS Shareholder Against For Hillman Advantage Equity Fund TRANSOCEAN, LTD. Security H8817H100 Meeting Type Annual Ticker Symbol RIG Meeting Date 13-May-2011 ISIN CH0048265513 Agenda 933405373 - Management Item Proposal Type Vote For/Against Management 01 APPROVAL OF THE 2, INCLUDING THE CONSOLIDATED FINANCIAL STATEMENTS OF TRANSOCEAN LTD. FOR FISCAL YEAR 2 FINANCIAL STATEMENTS OF TRANSOCEAN LTD. FOR FISCAL YEAR 2010. Management For For 02 DISCHARGE OF THE MEMBERS OF THE BOARD OF DIRECTORS AND EXECUTIVE MANAGEMENT FROM LIABILITY FOR ACTIVITIES DURING FISCAL YEAR 2010. Management Against Against 03 APPROPRIATION OF AVAILABLE EARNINGS FOR FISCAL YEAR 2010. Management For For 04 PROPOSED REALLOCATION OF FREE RESERVE TO LEGAL RESERVE, RESERVE FROM CAPITAL CONTRIBUTIONS. Management For For 05 RESCISSION OF THE DISTRIBUTION TO SHAREHOLDERS IN THE FORM OF A PAR VALUE REDUCTION AS APPROVED AT THE 2 Management For For 06 RELEASE AND ALLOCATION OF LEGAL RESERVE, RESERVE FROM CAPITAL CONTRIBUTIONS, TO DIVIDEND RESERVE FROM CAPITAL CONTRIBUTIONS; DIVIDEND DISTRIBUTION OUT OF THE DIVIDEND RESERVE FROM CAPITAL CONTRIBUTIONS. IF PROPOSAL 3 AND PROPOSAL 5 ARE NOT APPROVED AS PROPOSED BY THE BOARD OF DIRECTORS, THERE WILL BE NO VOTE ON THIS PROPOSAL 6. Management For For 07 NEW AUTHORIZED SHARE CAPITAL. Management For For 08 REDUCTION OF THE MAXIMUM NUMBER OF MEMBERS OF THE BOARD OF DIRECTORS TO 12. Management For For 9A ELECTION OF CLASS III DIRECTOR: JAGJEET S. BINDRA Management For For 9B ELECTION OF CLASS III DIRECTOR: STEVE LUCAS Management For For Hillman Advantage Equity Fund 9C ELECTION OF CLASS I DIRECTOR: TAN EK KIA Management For For 9D REELECTION OF CLASS III DIRECTOR: MARTIN B. MCNAMARA Management For For 9E REELECTION OF CLASS III DIRECTOR: IAN C. STRACHAN Management For For 10 APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2011 AND REELECTION OF ERNST & YOUNG LTD., ZURICH, AS THE COMPANY'S AUDITOR FOR A FURTHER ONE-YEAR TERM. Management For For 11 ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management For For 12 ADVISORY VOTE ON THE FREQUENCY OF EXECUTIVE COMPENSATION VOTE. Management 1 Year For TRANSOCEAN, LTD. Security H8817H100 Meeting Type Annual Ticker Symbol RIG Meeting Date 13-May-2011 ISIN CH0048265513 Agenda 933443171 - Management Item Proposal Type Vote For/Against Management 01 APPROVAL OF THE 2, INCLUDING THE CONSOLIDATED FINANCIAL STATEMENTS OF TRANSOCEAN LTD. FOR FISCAL YEAR 2 FINANCIAL STATEMENTS OF TRANSOCEAN LTD. FOR FISCAL YEAR 2010. Management For For 02 DISCHARGE OF THE MEMBERS OF THE BOARD OF DIRECTORS AND EXECUTIVE MANAGEMENT FROM LIABILITY FOR ACTIVITIES DURING FISCAL YEAR 2010. Management Against Against 03 APPROPRIATION OF AVAILABLE EARNINGS FOR FISCAL YEAR 2010. Management For For 04 PROPOSED REALLOCATION OF FREE RESERVE TO LEGAL RESERVE, RESERVE FROM CAPITAL CONTRIBUTIONS. Management For For 05 RESCISSION OF THE DISTRIBUTION TO SHAREHOLDERS IN THE FORM OF A PAR VALUE REDUCTION AS APPROVED AT THE 2 Management For For Hillman Advantage Equity Fund 06 RELEASE AND ALLOCATION OF LEGAL RESERVE, RESERVE FROM CAPITAL CONTRIBUTIONS, TO DIVIDEND RESERVE FROM CAPITAL CONTRIBUTIONS; DIVIDEND DISTRIBUTION OUT OF THE DIVIDEND RESERVE FROM CAPITAL CONTRIBUTIONS. IF PROPOSAL 3 AND PROPOSAL 5 ARE NOT APPROVED AS PROPOSED BY THE BOARD OF DIRECTORS, THERE WILL BE NO VOTE ON THIS PROPOSAL 6. Management For For 07 NEW AUTHORIZED SHARE CAPITAL. Management For For 08 REDUCTION OF THE MAXIMUM NUMBER OF MEMBERS OF THE BOARD OF DIRECTORS TO 12. Management For For 9A ELECTION OF CLASS III DIRECTOR: JAGJEET S. BINDRA Management For For 9B ELECTION OF CLASS III DIRECTOR: STEVE LUCAS Management For For 9C ELECTION OF CLASS I DIRECTOR: TAN EK KIA Management For For 9D REELECTION OF CLASS III DIRECTOR: MARTIN B. MCNAMARA Management For For 9E REELECTION OF CLASS III DIRECTOR: IAN C. STRACHAN Management For For 10 APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2011 AND REELECTION OF ERNST & YOUNG LTD., ZURICH, AS THE COMPANY'S AUDITOR FOR A FURTHER ONE-YEAR TERM. Management For For 11 ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management For For 12 ADVISORY VOTE ON THE FREQUENCY OF EXECUTIVE COMPENSATION VOTE. Management 1 Year For MERCK & CO., INC. Security 58933Y105 Meeting Type Annual Ticker Symbol MRK Meeting Date 24-May-2011 ISIN US58933Y1055 Agenda 933416744 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: LESLIE A. BRUN Management For For 1B ELECTION OF DIRECTOR: THOMAS R. CECH Management For For 1C ELECTION OF DIRECTOR: RICHARD T. CLARK Management
